Case 0:18-cv-61537-WPD Document 175 Entered on FLSD Docket 12/20/2018 Page 1 of 40




   1 Donal
     250JaqdarP.anda
                 Borcheq
                       vw
                             s
                     Dr o ysoj
                            jv
                                                        jk-&V- V/V/V
       Plantatlon,FL 3332)
   2 Telephone:310.490.1056
   3 Emall:DpBorchers@ gmail.com
   4                              UN ITED STATES D ISTR IC T CO U RT
   5
                            FO R TH E SO U TH ERN D ISTRICT O F FLO RID A
   6

   7   D O N A LD R B OR CH ER S
   8              Plaintiff,                                FILED BY .              ..
   9     u
                                                            '
                                                                  DE2 12 2218
  10   A M A ZON C OM IN C . a D elaw are
                   .                                             s              u
  11   MY
       co s
          ol
           rc loxn;
            ati   cooés l-lù;Avoss.
                     a calitbnua corporation;
                       .,
                                                                 stë.
                                                                    ltly
                                                                       u
                                                                       7
                                                                       .-
                                                                        il
                                                                         tyz
                                                                           7
                                                                           t?t:
                                                                            Muo.
  1a   D O ES 11-20;A PPLE IN C.,a
       California cop oration;D OES 21-30;
  za D
     BARNES & NOBLE,IN G a                                 THIRD AM ENDED
         elaw are com oration;D O HS 31-40,.               C O M PLA IN T FO R
  z4   BE ST BLJY C 0 . IN C .,a M innesota
                              .
                                                              C O PY R IG H T
       com oration;D O ES 41-50;                            IN Fm N G EM EN T
  z5   D EE PD ISC OUN T CO M and                                  Axo
       DIRECTTOUZLL/,both lllinois                        REQIJEST FOR JURY
  16 IcNoYo;rDOE
             ationS
                  s;6
                    DOE
                     1-70S
                         ;F
                          52
                           Y-E
                             6j,
                              0;EnBA
                               xa d TsX
                                   .  ranks                      TRIAL
  17 W oridEntertainment,bot             uw   oy
       Co orations;D O ES 72-80;LION S
  18 GAV ENTERTAINMENT
       co ltpo ltv lox ,Llox s GATE
  19   FILM S lx c and AN CHOR BAY
  20 ENTERTAX M EN T.LLc,all
       Delaware corooratiohs;D OES 82-90;
  21   N ETFLIX IN C aD elaware                           Related DocketsNo :174
                                                                            .
       co oratioà;ocis 91-100;M osox
  22   AIW OMATEDRETAIL t-l-c a
       Delawareco oration;DbES f01-110;                 complaintFiled:July6, 2018
  2a   TA RG ET CO O R ATIO N a
       M innesota
                w co
                  ALPMor
                       Aation;
                         R'I- D O ES
               .
  24   111-l20,             :Ixcjrsajaj ja();
       Delaw afecorporation, DO               .

  25 You-rube,LLC and GOOGLE LLC.,
     both D elàware com oratiops'
                                ,DOES
  26 132-140;Lantern Entertalnl ent,LLC
     aDelaw areCorporatipn and D OE
  27 D efendants 142-200,lnclusive,
  28   D efendants.
Case 0:18-cv-61537-WPD Document 175 Entered on FLSD Docket 12/20/2018 Page 2 of 40




   1                  1.TH IR D A M E N D ED C O M PLA IN T FO R C O PY R IG H T
   2                   INFRTNGEM ENT and REOUEST FOR JURY TRIAL
   a         1,D onald P.B orchers,Plaintiff,bring this Com plaintin the Southenz
   4 D istrictCourtofFlorida againstD efendantsinpm se and allege as follow s:
   5                               PR EL IM IN A R Y STATE M EN T
   6             1.
                Plaintiffbrings this action seeking to putan im m ediate stop to, and to
   7
       obtain redress for,D efendantsyblatantand purposefulinfringem entofPlaintiff,s
   8
     rightsw ith respectto the copyrightentitled utChildren ofthe Conz,N,j;ase(jupon
   9 the shortstory w ritten by Stephen K ing
                                                        ,   U.S.CopyrightReg.8204066(1982),
  10 renew ed 1V 000921889 hereinafterthe ttshortStory''by copying and distributing
  11 utchildren ofthe Corn:Runaw ay,''the CCM OV IE''thathasbeen and is being
  12 unlaw fully distributed by D efendants Plaintiffnow seeksredress forthis
                                                    .


  13 infringem entofhis exclusive rights        .

  14
                 2.In 2016 and 2017,Plaintiffacquired certain m otion picture, allied and
  15
       ancillary rightsw ith respectto the ShortStory. Plaintiffis,and w asatallm aterial
  16
       tim es w ith respectto thism atter, the ow nerofthe copyrightand/orthe pertinent
  17
     exclusive rightsundercopyrightin theU nited Stateswith respectto the Short
  18 Story   .

  19
                 3.O n April30,2018 Plaintiffspoke to FB1 SpecialA gentChris Siliciano
  20
       and requested crim inalchargesbebroughtforinfringem entofPlaintiff's
  21

  22
       copyrights.Discussedinthattelephonecallwere 17USC jj 103 and 506and
       D efendants facing crim inalliability.Plaintifffollow ed thiscallup w ith an em ail
  23
       to the FB1.1
  24
  25         4.O n M ay 9,FB lSpecialA gentChris Siliciano responded w ith an em ail
  26   advising Plaintiff,(ûlw ould recom m end proceeding w ith yourstrong civilcase ''2.




  28   1Exhibit1 -Em ailchain,including em aildated April30, 2018.
       2Exhibit1-Em aildated M ay 9,2018 and previousem ailchain.


                       THIRD AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT - 1
Case 0:18-cv-61537-WPD Document 175 Entered on FLSD Docket 12/20/2018 Page 3 of 40




   1 A ccordingly,and by thisaction,Plaintiffseeks com pensatoly statutory and
   2   punitive dam ages for copyrightinfringem entsby the D efendants.

   a                                      TH E PA R TIES
   4       5 Plaintiffisa citizen and residentofthe State ofFlorida Plaintiff is a
                .
                                                                       .


   5 m otion picture developerand producerin the entertainm entindustry Plaintiff
                                                                           .


   6 produced tûstephenKing'sChildren oftheCorn''(1984),hereinaftertheçtoriginal
   7 Picture''. Plaintiffco-w rote,produced and directed the rem ake tûchildren ofthe
   8 Corn''(2009),hereinaftertheçtltemake''.Plaintiffisalegaland/orbeneficial
   9 ow nerofa copyrightinterestin the m otion picture, allied and ancillary rights w ith
  10 respectto the ShortStory and intendsto produce f'urthertilm sbased on hisrights      .


  11       6*'O n inform ation and belief7D efendantA M A ZO N .CO M >IN C .is
  12 incorporated underthe law s in the State ofD elaw are w ith its principalplace of
  13 business at410 Terry Avenue N orth, Seattle,W A 98109-5210.A M A ZO N CO M ,
                                                                                .


  14 IN C .doesbusiness throughoutthe U nited States, includinginthisjudicialdistrict
  15 at2000 N FederalH w y, FortLauderdale,FL 33305,
                                                   .1903 S.University Drive          ,
  l6 Tow n and Country Shoppes Plaza, D avie,FL 33324,
                                                     .14956 Pines Blvda,
  17 Pem broke Pines,FL 33027,
                             .810 U niversity D rive, CoralSprings,FL 33071,
                                                                           .and
  18 directly to the consum er,in hom e, online,atw ww .A m azon.com   3
                                                                       .


  19 A M A ZON .C OM ,IN C .is engaged in the business of, am ong otherthings,
  20 advertising,m arketing and selling m otion pictures and exploiting allied and
  21 ancillary rights thereto.
  22          7 Plaintiffis ignorantofthe tl'ue nam es and capacitiesofthose defendants
  23 nam ed herein as D O ES 1 through 10 and therefore suesthese defendants by their
  24 tictitiousnam es H ow ever,on inform ation and belief, Plaintiffbelievesthat
                        .


  25 D O ES 1-10 referto D efendantAM A ZON CO M ,IN C .possibly condud ing
                                                   .


  26 businessw ith respectto thism atterthrough parent, subsidiaries,holding
 27 com panies oraffiliated com panies, including predecessors,heirs, licenseesand
 28    -
       3Exhibit2 -Onlinead fortheM OVIE atwww .Amazon.com .

                    THIRD AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT - 2
Case 0:18-cv-61537-WPD Document 175 Entered on FLSD Docket 12/20/2018 Page 4 of 40




   1 assigns,and so called tçlabels''.Plaintiffis inform ed and believes and on thatbasis
   2 aversthatthe D OE D efendants 1-10 are liable to Plaintiffas a resultoftheir
   3 participation in al1or som e ofthe acts hereinafter setforth Plaintiffw illseek
                                                                    .



   4
     leave to am end this Com plaintto assertthe true nam esand capacities ofsaid
   5 D O E D efendants 1-10 w hen,and if,they have been ascertained O n inform ation
                                                                        .


     and belief,DefendantAM AZON .COM , IN C.and D OES 1-10,collectively
   6
   7 nam ed,ççA m azon''are the agent,principal, employer,employee,partner,joint-
       venturer,m anaging m em ber,officer or directorofeach other and in such capacity
   8                                                                                         ,
       w ere,atalltim es,ad ing w ith fu11authority of each other On further inform ation
                                                                .
   9
       and belief,each ofD efendantA M A ZON C O M ,IN C .and D O ES 1-10 authorized
                                                    .
  10
       and/orratified theactsofeach otherDefendant On infonnation and belief,
                                                           .
  11
       D efendantA M A ZO N .C OM ,IN C and DOES 1-10aresubjecttoboth specific
                                            .
  12
       andgeneralpersonaljurisdiction.
  13
  14          8.On inform ation and belief,D efendantA M O EB A M U SIC , lN C .,is

  15
       incorporated underthe law s in the State ofCalifom ia w ith its principalplace of
       business at2455 Telegraph Ave.,B erkeley, CA 94704.A M O EB A M U SIC ,IN C
  16                                                                                     .
  17 does business throughoutthe U nited States, includinginthisjudicialdistrict,
     directly to theconsum er,in hom e, online,atw wm am oeba.com .4A M O EB A
  18
     M U SIC,IN C .is engaged in the business of,am ong otherthings, advertising,
  19
     m arketing and selling m otion picturesand exploiting allied and ancillary rights
  2o
       thereto.
  21
  22       9.Plaintiff is ignorantofthe true nam es and capacities ofthose defendants
  23 nam ed herein asD O ES 11 through 20 and therefore suesthese defendants by
  24 their tictitious nam es.H ow ever,on inform ation and belief, Plaintiffbelieves that
  25 D O ES 11-20 referto D efendantA M O EB A M U SIC , IN C.possibly conducting
  26 businessw ith respectto this m atterthrough parent, subsidiaries,holding
  27 com paniesoraffiliated companies,including predecessors, heirs,licenseesand
  28   --
       4Exhibit3 -Onlinead fortheM OVIE atww m am oeba.com .


                    THIRD AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT - 3
Case 0:18-cv-61537-WPD Document 175 Entered on FLSD Docket 12/20/2018 Page 5 of 40




   1 assigns,and so called Eûlabels''.Plaintiffis infonned and believes and on thatbasis
   2 avers thatthe D O E D efendants 11-20 are liable to Plaintiffas a resultoftheir
   3 participation in allorsom e ofthe acts hereinaftersetforth Plaintiffw illseek
                                                                     .


     leave to am end this Com plaintto assertthe true nam es and capacities ofsaid
   4
   5 DOE D efendants l1-20 when,and if,they havebeen ascertained O n inform ation
                                                                          .


   6 and belief,D efendantA M O EBA M U SIC , IN C.and DOES 11-20,collectively
   7 nam ed,tûA m oeba''are the agent,principal, employer,employee,partner,joint-
       venturer,m anaging m em ber,officer or director ofeach otherand in such capacity
   8                                                                                          ,
       w ere,atalltim es,acting w ith fullauthority of each other O n f'urther inform ation
                                                                 .
   9
       and belief,each ofD efendantA M O EBA M U SIC , IN C.and D O ES 11-20
  10
       authorized and/orratitied theactsofeach otherDefendant On inform ation and
                                                                     .
  11
       belief,D efendantA M OEBA M U SIC , INC.andDOES 11-20aresubjecttoboth
  12
       specificandgeneralpersonaljurisdiction.
  13
  14           10.O n inform ation and belief,D efendantA PPLE , IN C .is incorporated

  15
       underthe law sin the State ofCalifornia w ith its principalplace ofbusiness at
  16 O ne Apple Park W ay,Cupertino,CA 95014 A PPLE,IN C .doesbusiness
                                                        .



  17 throughoutthe U nited States, including in thisjudicialdistrictatTheGalleria,
       2388 E Sunrise Blvd,Fo14Lauderdale, FL 33304* ,Aventura M all,19501 B iscayne
  18
       B lvd,Aventura,FL 33180,.Tow n Center, 6000 G lades R d,B oca R aton,FL 33431,        .

  19
       and directly to the consum er,in hom e,online, through their i'
                                                                     FunesA PP.5A PPLE
  20                                                                                        ,
       IN C .is engaged in the businessof, am ong otherthings,advertising,m arketing
  21
       and renting and selling m otion picturesand exploiting allied and ancillary rights
  22
       thereto.
  2a

  24
              11.Plaintiffis ignorantofthe true nam es and capacities ofthose defendants

  25
       nam ed herein as D O ES 21 through 30 and therefore sues these defendantsby
       their fictitious nam es.H ow ever, on inform ation and belief,Plaintiffbelievesthat
  26
  27 DOES 21-30 referto DefendantA PPLE, IN C.possibly conducting businessw ith

  28
       5Exhibit4 -ln APP ad forthe M OVIE on i'runes.


                     THIRD AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT - 4
Case 0:18-cv-61537-WPD Document 175 Entered on FLSD Docket 12/20/2018 Page 6 of 40




   1   respectto thism atterthrough itsparent, subsidiaries,holding com panies, or
   2 affiliated com panies,including predecessors, heirs,licensees and assigns, and so
   3
     called ttlabels''.Plaintiffisinform ed and believesand on thatbasisaversthatthe

   4
       D O E D efendants 21-30 are liable to Plaintiffas a resultoftheirparticipation in
   5 al1orsom e ofthe acts hereinafter setforth Plaintiffw illseek leave to am end this
                                                      .


     Com plaintto assertthe truenam esand capacitiesofsaid D OE D efendants21-30
   6
   7 w hen,and if,they have been ascertained.On inform ation and belief, D efendant
     A PPLE ,IN C .and D O ES 21-30,collectively nam ed, tûiTunes''are the agent,
   8
   9 principal,em ployer,em ployee, partner,joint-venturer,managing member,officer
       ordirectorofeach other and in such capacity, w ere,atalltim es,acting w ith full
  10
       authority ofeach other.i'Funesm arkets, sells,and supportsthe accused infringing
  11
       productthroughoutthe U nited Statesand in Florida by m eans ofthe A pple
  12
     i'Funes'
            fM A pp StoreTM.O n furtherinform ation and belief, each ofD efendant
  13 A PPLE IN C .and D O ES 21-30 authorized and/orratified the acts ofeach other
             ,
  14
     D efendant.O n inform ation and belief, D efendantsA PPLE,IN C .and D O E S
  15 21   -
              30 aresubjecttoboth speciticandgeneralpersonaljurisdiction.
  16
  17         12.On inform ation and belief,D efendantBA RN ES & N O B LE , IN C . is
       incop orated underthe law s in the State ofD elaw are w ith itsprincipalplace of
  18
       business at 122 Fifth Avenue, N ew York,N Y 10011.BA RN ES & N OB LE , IN C .
  19
       does business throughoutthe U nited States, includinginthisjudicialdistrid at
  20
       2051N .FederalHwy.,Fol4Lauderdale, FL 33305,
                                                  *591 S.U niversity D r
  21                                                                            ,
     Plantation,FL 33324,  .2790 N U niversity D r, C oralSprings,FL 33065; 14572 SW
  22
     5th St,Pem broke Pines,FL 33027, 1400 G lades Rd,B oca R aton,FL 33431,.and
                                            .


  23 directly to th
                   e consum er,in hom e,online,atw w m barnesandnoble com .6
                                                                         .

  24 B ARN ES & N OB LE
                             IN C .is engaged in the businessof,am ong other things,
                              ,
  25
       advertising,m arketing and selling m otion pictures and exploiting allied and
  26
       ancillary rightsthereto.
  27

  28   -- '
       6Exhibit5 -Onlinead fortheM OVIE atwwwabarnesandnoble.com .

                     THIRD AMENDED COMPLAINT FOR COPYRIGHT TNFRINGEMENT - 5
Case 0:18-cv-61537-WPD Document 175 Entered on FLSD Docket 12/20/2018 Page 7 of 40




   1           13.Plaintiffis ignorantofthe true nam es and capacitiesofthose defendants
   2 nam ed herein as D O ES 31 through 40 and therefore suesthese defendantsby
   13 theirfictitiousnames.However,on information and belietlPlaintiffbelievesthat
   4 D O ES 31-40 referto D efendantB ARN ES & N O BLE , IN C .possibly conducting
   s business w ith respectto thism atterthrough parent, subsidiaries,holding
   6 com panies or affiliated com panies, including predecessors,heirs,licenseesand
   7 assigns,and so called tûlabels''.Plaintiffisinfonned and believesand on thatbasis
   8 avers thatthe D O E D efendants 31-40 are liable to Plaintiff as a resultoftheir
   9 participation in allorsom e ofthe actshereinafter setforth. Plaintiffw illseek
  10 leave to am end this Com plaintto assertthe true nam es and capacities ofsaid

  11 D OE Defendants31-40 when,and if,they havebeen ascertained On inform ation
                                                                       .


  12 and belief,D efendantBA RN E S & N O BLE , IN C .and D OES 31-40,collectively
  la nam ed,EtB & N ''are the agent,principal,em ployer,em ployee, partner,joint-
  14 venturer,m anaging m em ber,ofticer ordirectorofeach other and in such capacity,
  15 w ere,atalltim es,acting w ith fullauthority of each other O n further inform ation
                                                                 .


  16 and belief,each ofD efendantBA RN ES & N O BLE , IN C .and D O ES 31-40
  1v authorized and/orratified the acts ofeach other D efendant. O n inform ation and
  18 belief,D efendantBA RN ES & N O B LE , INC.andDOES 31-40 aresubjectto
  19 both specificandgeneralpersonaljurisdiction.
  20          14.O n inform ation and belief,D efendantB EST BU Y CO ., IN C .is
  21 incorporated underthe law sin the State ofM innesota w ith itsprincipalplace of
  22 business at7601 Penn Ave.S.,Richfield, M N 55423.BEST B U Y CO .,IN C .does
  2a businesstllroughouttheUnited States,includinginthisjudicialdistrictat1901N
  24 FederalHwy,FortLauderdale,FL 33305;12301W Sunrise Blvd, Plantation,FL
  25 33323.
          ,2200 S.U niversity D r,D avie,FL 33324.
                                                 , 650 N .U ni
                                                             versity D r.,C oral
  26 Springs,FL 33071,
                     .and directly to the consum er, in hom e,online,at
  gy w w w .bestbuy.com .7BEST BU Y CO .,IN C .is engaged in the business of, am ong
  :y           -          .
       lExhibit6 -Online ad fortheM OVIE atwwm bestbuy.com   .


                    THIRD AMENDED COMPLAINT FOR COPYRTGHT TNFRINGEMENT - 6
Case 0:18-cv-61537-WPD Document 175 Entered on FLSD Docket 12/20/2018 Page 8 of 40




   1 otherthings,advertising,m arketing and selling m otion pictures and exploiting
   2    allied and ancillary rights thereto.
   a           15.Plaintiffis ignorantofthe tnle nam es and capacitiesofthose defendants
   4 nam ed herein as D O ES 41 through 50 and therefore suesthese defendantsby
   5 theirfictitiousnam es.H ow ever, on inform ation and belief,Plaintiffbelievesthat
   6 D O ES 41-50 referto D efendantB EST BU Y CO ., IN C .possibly conducting
   7 business w ith respectto thism attertllrough parent, subsidiaries,holding
   8 com panies or affiliated com panies,including predecessors, heirs,licensees and
   9 assigns,and so called Edlabels''.Plaintiffisinform ed and believesand on thatbasis
  10 aversthatthe D O E D efendants 41-50 are liable to Plaintiffas a resultoftheir
  11 pa14icipation in a1lor som e ofthe actshereinafter setforth Plaintiffw illseek
                                                                     .


  12 leave to am end thisComplaintto assertthetnle nam esand capacitiesofsaid
  13 D OE D efendants 41-50 w hen, and if,they have been ascertained.O n inform ation
  14 and belief,D efendantBEST BU Y CO ., IN C.and D OES 41-50,collectively
  15 nam ed, EûBestBuy''are the agent,principal,em ployer,
                                                           employee,partnerrjoint-
  16   venturer, m anaging m ember,oftk eror diredor ofeach other and in such capacity
                                                                                               ,
  17   w ere, atal1tim es,acting w ith fullauthority of each other. O n further inform ation

  18 and belief,each of D efendantB EST BLJY CO ., IN C .and D O ES 41-50 authorized
  l9 and/orratitied the actsofeach otherDefendant On inform ation and belief,
                                                            .



  2o DefendantBEST BLJY CO.,INC.and DOES 41-50aresubjecttoboth specific
  21 and generalpersonaljurisdiction.
  22      16*O n inform ation and belief)D efendants D EEPD ISCO UN T.COM and
  23 D IRECTTO U LLC are incom orated underthe law s in the State oflllinoisw ith
  24 theirprincipalplace ofbusinessat740 H illtop D rive, ltasca,IL 60143.
  25 DEEPD ISCO UN T COM and DIRECTTOU,LLC ($tDD''
                             .
                                                 )dobusinessthroughout
  26 theUnited States,includingin thisjudicialdistrict,directly totheconsumer,in
  27 hom e,online,atw w m deepdiscountcom .8(DD areboth subsidiary companiesof
                                               .


  28   --         -      -
       8Exhibit7 -Online ad forthe M OVIE atwwm deepdiscount.com .


                      THIRD AMENDED COMPLAINT FOR COPYRIGHT TNFRINGEMENT - 7
Case 0:18-cv-61537-WPD Document 175 Entered on FLSD Docket 12/20/2018 Page 9 of 40




   1 A lliance Entertainm ent, a Florida-based distributer of m ovies,m usic, CE
   2 accessories and prom otionalitem s A lliance also provides third-party e-com m erce
                                          .



   3 fulfilm ent-and paym ent-processing services, and itoperatesthe m usic distributor
   4   Amped.)DD areengaged in thebusinessof,among otherthings,advertising,
       m arketing and selling m otion picturesand exploiting allied and ancillary rights
   s
       thereto.
   6
   7          17.Plaintiffis ignorantofthe true nam esand capacitiesofthose defendants
   8 nam ed herein asD O ES 52 through 60 and therefore suesthese defendantsby
   9 theirfictitiousnam es.H ow ever, on inform ation andbelief,Plaintiffbelievesthat
  10 D OES 52-60 referto DD possibly conduding businessw ith resped to thism atter
  11 through parent,subsidiaries,holding com panies oraftiliated com panies, including
  12 predecessors,heirs,licensees and assigns, and so called ûElabels''.Plaintiffis
  13 inform ed and believes and on thatbasis aversthatthe D O E D efendants 52 60 are -




  14
       liable to Plaintiffas a resultoftheir participation in allorsom e ofthe acts

  15
       hereinafter setforth.Plaintiffw illseek leave to am end this Com plaintto assert
  16 the true nam es and capacities ofsaid D OE D efendants 52-60 w hen, and if,they
  17 have been ascertained.O n inform ation and belief, DefendantsDD and D OES
       52-60,collectivcly nam ed,ûsA lliance''are the agent, principal,em ployer,
  18

  19
       employee,partner,joint-venturer,managingmember,officerordirectorofeach
       other and in such capacity,w ere, atalltim es,acting w ith fullauthority of each
  20
       other.On further inform ation and belief, each ofD D and D OE S 52-60 authorized
  21
       and/orratified the actsof each other D efendant. O n inform ation and belief,D D
  22
       and DOES 52-60aresubjecttoboth specificandgeneralpersonaljurisdiction.
  23
  24         18.On information and belief,DefendantEBAX INC.isincorporated
       underthe law s in the State ofD elaw are w ith itsprincipalplace ofbusiness at
  25
 26 2025 H am ilton A venue,San Jose, CA 95125.EBAX IN C.doesbusiness
 27 throughoutthe United States, includinginthisjudicialdistrict,directly tothe
 28



                   THIRD AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT - 8
Case 0:18-cv-61537-WPD Document 175 Entered on FLSD Docket 12/20/2018 Page 10 of 40




    1 consum er,in hom e,online,atw ww.ebay.com gEBAY,IN C .is engaged in the
                                                             .



    2 business of,am ong otherthings, advertising,m arketing and selling m otion
    3
         pictures and exploiting allied and ancillary rightsthereto.

    4       19.Plaintiffisignorantofthe true nam esand capacitiesofthose defendants
    s nam ed herein asD O ES 61 through 70 and therefore sues these defendantsby
    6 theirtk titiousnam es.However,on inform ation and belief, Plaintiffbelieves that
    7 D O ES 61-70 referto D efendantEB AY , IN C .possibly conducting businessw ith
    8 respectto thism atterthrough parent,subsidiaries, holding com paniesoraffiliated
    9 com panies,including predecessors,heirs,licensees and assigns, and so called
   1o çtlabels''.Plaintiffis inform ed and believes and on thatbasis avers thatthe D O E
   11 D efcndants 61-70 are liable to Plaintiffas a resultoftheirparticipation in allor
  12 som e ofthe acts hereinafter setforth Plaintiffw illseek leave to am end this
                                                .


  13 Com plaintto assertthe true nam esand capacities ofsaid D O E D efendants 61 70  -


  14 w hen,and if,they have been ascertained O n inform ation and belief,D efendant
                                                    .


  15 EBAY , IN C.and D O ES 61-70,collectively nam ed, dteBay''are the agent,
  16 principal,em ployer, empl
                             oyee,partner,joint-venturer,managingmember,ofticer
  17 ordirectorof each otherand in such capacity, w ere,atal1tim es,acting w ith full
  18 authority ofeach other.O n f'urther inform ation and belief, each ofD efendant
  19 EBAX IN C.and DOES 61-70 authorized and/orratified the actsofeach other
  2o D efendant.O n inform ation and belief,D efendantEBAY , IN C .and D OE S 61-70
  21 aresubjecttoboth specificand generalpersonaljurisdiction.
  22       20@O n inform ation and belief>D efendantF Y E.and TransW orld
                                                                 .


  23 Entertainm entH olding C orp are incorporated underthe law s in the State ofN ew
                                       .


  24 York w ith theirprincipalplace ofbusinesj at38 C orporate Circle, A lbany,N Y
  25 12203.F.Y.E and TransW orld Entertainm entH olding Corp ((T&T'')dobusiness
                      .
                                                                         .


  26 throughoutthe U nited States, including in thisjudicialdistrictat9009W Atlantic
  27 B lvd,CoralSprings,FL 33071,
                                *801 CongressAve Ste 943,B oynton B each,FL
                                                                     .


  2 E)                     .
         9Exhibit8 -Onlinead fortheM OVIE atwww .ebaycom .


                     THIRD AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT - 9
Case 0:18-cv-61537-WPD Document 175 Entered on FLSD Docket 12/20/2018 Page 11 of 40




    1 33426,
           .3090 N W FederalH w y, Jensen B each,FL 34957,   .10300 W H illcrestD r
    2 #106,W ellington,FL 334 14.
                                , and di
                                       rectly to the consum er,in hom e, online,at
    3 w ww .fye.com .loF& T are engaged in the business of, am ong otherthings,
    4
      advertising,m arketing and selling m otion picturesand exploiting allied and
        ancillary rightsthereto.
    5

    6          21.Plaintiffisignorantofthe true nam es and capacitiesofthose defendants
    7 nam ed herein asD O ES 72 through 80 and therefore sues these defendantsby
    8 theirtictitiousnam es H ow ever,on infonnation and belief, Plaintiffbelievesthat
                                .


    9 D OES 72-80 referto DefendantsF& T possibly conducting businessw ith respect
   10 to thism atter through parent,subsidiaries, holding com paniesoraffiliated
   11 com panies,including predecessors,heirs, licensees and assigns,and so called
   12 ûtlabels''.Plaintiffisinfonned and believesand on thatbasisaversthatthe DOE
   13
        D efendants 72-80 are liable to Plaintiffas a resultoftheirparticipation in allor
  14 som e ofthe actshereinafter setforth Plaintiffw illseek leave to am end this
                                                   .



  15 C om plaintto assertthe true nam es and capacities ofsaid D O E D efendants 72 80 -



  16 w hen,and if,they have been ascertained O n inform ation and belief,D efendants
                                                           .



     F& T and D OES 7 1-80,collectively nam ed, CtTW EH ''are the agent,principal
  17                                                                                  ,

  18
        employer,employee,partner,joint-venturer,managingm ember,ofticerordirector
        ofeach otherand in such capacity, w ere,ata1ltim es,acting w ith fullauthority of
  19
        each other.O n further inform ation and belief, each ofD efendantF.Y.E.and
  20
        D O ES 71-80 authorized and/orratified the acts ofeach otherD efendant O n
                                                                                .
  21
        inform ation and belief,D efendantF Y E.andDOES 71-80aresubjecttoboth
                                               .
  22
        specificand generalpersonaljurisdiction.
  23

  24
               22.On inform ation and belief,D efendantLIO N S GATE
  25 EN TERTA IN M EN T CO RPO R ATION (çtGC'')isincorporatedunderthelaws
                                                       .


        in the State ofD elaw are w ith itsprincipalplace ofbusinessat2700 C olorado
  26
        Ave.,Suite 200 Santa M onica, CA 90404.LG C doesbusinessthroughoutthe
  27

  28            -         -
        10Exhibit9 -Onlinead fortheM OVIE atwww .fye.com .


                    THIRD AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT - 10
Case 0:18-cv-61537-WPD Document 175 Entered on FLSD Docket 12/20/2018 Page 12 of 40




    1 United States,includinginthisjudicialdistrict,directlytotheconsumer,in home,
    2    online,atw w m lionsgateshop com .llLG C is engaged in the production,
                                          .



  ' 3 acquisition and distribution ofm otion picturesfortheatricalexhibition, hom e
    4
      entertainm entand otherform sof distribution             .

    s           23.On infonuation and belief, D efendantLIO N S G ATE FILM S IN C   .


    6   (tçLGF'')isincorporatedunderthelawsinthe StateofDelawarewithitsprincipal
    7 place ofbusiness at2700 C olorado Ave., Suite 200 Santa M onica,CA 90404 A nd     .



    8 D efendantAN CH O R BAY EN TERTA IN M EN T, LLC (ûW BE'')isincorporated
    9 underthe law sin the State ofD elawarew ith itsprincipalplace ofbusinessat
   10 9242 Beverly B lvd.,Suite 200,B everly H ills CA 90210 LG F and A B E do
                                                                         .



   11 business throughoutthe U nited States, including inthisjudicialdistrict,directly
   12 to the consum er,in hom e,online, atw w m lionsgateshop.com .lzLG F and A B E are
   13
      engaged in the production,acquisition and distribution ofm otion pictures for

   14
        theatricalexhibition,hom e entertainm entand other form s ofdistribution.

   1,          24.Plaintiffis ignorantofthe true nam esand capacities ofthose defendants
   z6 nam ed herein asDOES 82 through 90 and therefore suesthese defendantsby
   1y their fictitious nam es H ow ever,on inform ation and belief, Plaintiffbelieves that
                                .


  18 DOES 82-90 referto DefendantsLGC and LGF possibly conducting business
  19    w ith respectto this m atterthrough theirparent, subsidiaries,holding companies,
  2o oraffiliated com panies,including predecessors, heirs,licensees and assigns, and
  21 so called tûlabels''.Plaintiffis inform ed and believesand on thatbasis avers that
  22 theD OE Defendants82-90 are liableto Plaintiffasaresultoftheirparticipation
  23 in allor som e ofthe actshereinafter setforth Plaintiffw illseek leave to am end
                                                           .



  24
     thisCom plaintto assertthe truenam esand capacitiesofsaid DOE D efendants
     82-90 w hen,and if,they have been ascertained O n inform ation and belief
                                                               .
  25                                                                         ,
  26 D efendantsLG C ,LG F,A BE and D O ES 82-90 collectively nam ed, tt ionsgate''

  2J              ----
  28    11Exhibit 10 -Onlinead fortheM OVIE atwww .lionsgateshop.com .
        12Exhibit 10 -Onlinead fortheM OVIE atww w.lionsgateshop.com .

                    THIRD AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT - 11
Case 0:18-cv-61537-WPD Document 175 Entered on FLSD Docket 12/20/2018 Page 13 of 40




    1 are the agent,principal,em ployer,em ployee, partner,joint-venturer,managing
    2 m em ber,officerordirectorofeach other and in such capacity, w ere,atalltim es,
    3 acting w ith fullauthority ofeach other On furtherinform ation and belief,each of
                                                    .




    4
        D efendantsLG C ,LG F,A BE and D O ES 82-90 authorized and/or ratified the acts
    5 ofeach otherD efendant.O n inform ation and belief, D efendantsLG C ,LG F,A BE
    6 andDOES 82-90aresubjecttoboth specificand generalpersonaljurisdiction.
    7       25.O n inform ation and belief,D efendantN ETFLIX , IN C.is incorporated
    8 underthe law s in the State ofD elaw are w ith itsprincipalplace ofbusiness at 100
    9 W inchester Circle,Los G atos, CA 95032.N ETFLIX ,IN C .doesbusiness
   10 throughouttheUnited States,ineludinginthisjudicialdistrict,diredly tothe
   11 consum er,in hom e,online,atw ww .nettlix.com .l3N ETFLIX , IN C.is engaged in
   12 the business of,am ong otherthings, advertising,m arketing and selling m otion
   la pictures and exploiting allied and ancillary rightsthereto   .



   14          26. Plaintiffisignorantofthe true nam es and capacities ofthose defendants
   15 nam ed herein as D O ES 91 through 100 and therefore suesthese defendantsby
  16 theirtk titiousnam es.H ow ever, on inform ation and belief,Plaintiffbelieves that
  17 D O ES 91-100 referto D efendantN ETFLIX , IN C .possibly conducting business
  18 w ith respectto thism atterthrough parent, subsidiaries,holding com paniesor
  19 aftiliated com panies,including predecessors, heirs,licenseesand assigns,and so
  20 called (tlabels''.Plaintiffisinform ed and believes and on thatbasis aversthatthe
  21 D O E D efendants 91-100 are liable to Plaintiff as a resultoftheirparticipation in
  22 allor som e ofthe actshereinafter setforth. Plaintiffw illseek leave to am end this
  23 Com plaintto assertthe true nam es and capacities ofsaid D O E D efendants91 100-



  24 w hen,and if, they have been ascertained.O n inform ation and belief, D efendant
  25 N ETFLIX ,IN C .and D O ES 91-100, collectively nam ed,tçN ettlix''are the agent,
  26 principal,em ployer,em ployee,partner, joi
                                              nt-venturer,managing member,ofticer
  27 ordirectorofeach otherand in such capacity, w ere,ata1ltim es,acting w ith full
  28         - ---        -
        13Exhibit11 -Online ad fortheM OVIE atwww .nettlixacom .


                     THIRD AMENDED COMPLAINT FOR COPYRTGHT TNFRTNGEMENT - 12
Case 0:18-cv-61537-WPD Document 175 Entered on FLSD Docket 12/20/2018 Page 14 of 40




    1 authority ofeach other.O n furtherinform ation and belief,each ofD efendant
    2 N ETFLIX ,IN C .and D O ES 91-100 authorized and/orratified the acts ofeach

    3
        other D efendant.O n inform ation and belief,D efendantN ETFLIX ,IN C .and
    4 DOES 91-100 aresubjecttoboth specificand generalpersonaljurisdiction.
    s          27.O n inform ation and belief,D efendantRED B OX A U TO M ATED
    6 R ETA IL,LLC is incorporated underthe law sin the State ofD elaw are w ith its
    7 principalplace ofbusiness at 1 Tow erLane,Suite 900,O akbrook Terrace, IL
    8 60181.RED B OX A U TO M ATED R ETA IL ,LLC doesbusinessthroughoutthe
    9 United States,including in thisjudicialdistrictat1181SUniversity Dr,
   10 Plantation,FL 33324,
                         .5855 W O akland Park B lvd,Lauderhill,FL 33313., 294
   11 lndian Trace,W eston,FL 33326,
                                   .1170 W eston Rd #1,W eston,FL 33326,
                                                                       .2201 N
   12 U niversity D r,CoralSprings,FL 3307 l;2511 E A tlantic B lvd,Pom pano Beach,
   la FL 33062,.1700 Sheridan St,Hollpvood,FL 33020,    .and directly to theconsum er,
   14 in hom e,online,atw w m redbox.com .l4R ED B O X A U TO M ATED RETA IL , LLC
   z, isengaged in the businessof,am ong other things,advertising,m arketing and
   16 selling m otion picturesand exploiting allied and ancillary rights thereto
                                                                               .



   17         28.Plaintiffisignorantofthe true nam es and capacities ofthose defendants
   18 nam ed herein as D O ES 101 tlzrough 110 and therefore suesthese defendants by
  19 theirfictitiousnames.However,on informationandbelietlPlaintiffbelievesthat
  20 D O ES 101-110 referto D efendantRED BO X A U TO M ATED R ETA IL ,LLC
  21 possibly conducting business w ith respectto thism attertllrough parent,
  22 subsidiaries,holding com panies or affiliated com panies,including predecessors,
  2a heirs,licensees and assigns,and so called ttlabels''.Plaintiffis inform ed and
  24 believes and on thatbasis aversthatthe D O E D efendants 10 1-l10 are liable to
  25 Plaintiffas a resultoftheirparticipation in allor som e ofthe actshereinafter set
  26 forth.PlaintiF w illseek leave to am end this Com plaintto assertthe true nam es
  27 and capacities of said D OE D efendants 101-110 when,and if,they have been
  28                   -
        14Exhibit 12 -Onlinead fortheM OVIE atwww .redbox.com .


                    THIRD AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT - 13
Case 0:18-cv-61537-WPD Document 175 Entered on FLSD Docket 12/20/2018 Page 15 of 40




    1 ascertained.O n inform ation and belief, D efendantRED BO X A U TO M ATED
    2   R ETA IL ,LLC and D O ES 101-110, collectively nam ed,çtR edbox''are the agent,
    a principal,em ployer,em ployee,partner, joint-venturer,managingmember,officer
    4 ordirector of each other and in sueh capad ty, w ere,atalltim es,acting w ith full
    5 authority ofeach other.O n furtherinfonnation and belief, each ofD efendant
        RED B O X A U TO M ATED RETA IL,LLC and D O ES 101-110 authorized and/or
    6
        ratitied the acts ofeach otherD efendant O n inform ation and belief,D efendant
                                                       .
    7
    8 REDBOX AUTOM ATED RETAIL,LLC andDOES 101-110aresubjecttoboth
    9
      speciticand generalpersonaljurisdiction.
   10           29.O n inform ation and belief,D efendantTA R G ET C O RPO R ATIO N is
   11 incorporated underthe law s in the State ofM innesota w ith itsprincipalplace of
   12 business at 1000 N icollettM allM inneapolisM N 55403. TA R G ET
   la C O RPO R ATIO N does business throughoutthe U nited States, including in this
  z4 judicialdistrictat3200N FederalHwy.,FortLauderdale,FL 33306.
                                                                ,8201SW
  zs 3rd St,Plantation,FL 33324, .12801 W Sunrise B lvd, Sunrise,FL 33323,
                                                                         .5800 S
  16 U niversity D r,D avie,FL 33328, 4400 SR 7,CoralSprings,FL 33073., 3251
                                             *




  lr    H ollyw ood B lvd Ste.300,H ollyw ood,FL 3302 1, 9600 W estview D r,C oral
  18    Springs,FL 33076,  .11253 PinesB lvd, Pem broke Pines,FL 33026, .21637 SR 7,
  19 B oca R aton,FL 33428.
                          ,and directly to the consum er, in hom e,online,at
  20 w w w .target.com .lsTA RG ET C O RPO R ATION is engaged in the business of,
  21 am ong Otherthings,advertising,m arketing and selling m otion picttlresand
  22 exploiting allied and ancillary rights thereto        .



  23           30 Plaintiffis ignorantofthe true nam es and capacities ofthose defendants
  24 nam ed herein asDOES 111through 120 and therefore suesthesedefendantsby
  25 theirtictitiousnam es H ow ever,on inform ation and belief,Plaintiffbelieves that
                                .



  26 D O ES 111-120 referto D efendantTA R G ET C OR PO RATION possibly
  27 conducting businessw ith respectto this m atterthrough parent, subsidiaries,
  28    -                 -'
        15Exhibit 13 -Online ad fortheM OVIE atww m target.com .

                     THIRD AMENDED COMPLAINT FOR COPYRIGHT TNFRINGEMENT - 14
Case 0:18-cv-61537-WPD Document 175 Entered on FLSD Docket 12/20/2018 Page 16 of 40




    l holding com panies or affiliated com panies, including predecessors,heirs,
    2 licenseesand assigns,and so called çtlabels'' Plaintiffis inform ed and believes
                                                           .


    3 and on thatbasis aversthatthe D OE D efendants 111-120 are liable to Plaintiffas

    4
         a resultoftheirparticipation in allor som e ofthe acts hereinafter setforth.
         Plaintiffwillseek leaveto am end thisComplaintto assertthetruenam esand
    5
    6 capacitiesof said D OE D efendants 111-120 w hen, and if,they have been
      ascertained.On inform ation and belief, D efendantTA RG ET CO RPOR ATION
    7
        and D O ES 11l-120,collectively nam ed, tûTarget''are the agent,principal,
    8
    9 em ployer,em ployee,partner,joint-venturer,managing member,officerordirector
        ofeach otherand in such capacity, w ere,atalltim es,acting w ith f'ullauthority of
   10
        each other.O n further inform ation and belief, each ofD efendantTA R GET
   11
        C O RPO R ATIO N and D O ES 111-120 authorized and/orratified the acts of each
  12
     otherD efendant.On inform ation and belief, D efendantTA R G ET
  13 CO R PO R ATION and D O ES 111           -
                                                  120aresubjecttoboth speciticand general
  14
        personaljurisdiction.
  15
  16           31.O n infonuation and belief,D efendantW A LM A RT, IN C .is
        incorporated underthe law s in the State ofD elaw are w ith itsprincipalplace of
  17
  18 business at702 SW 8th Street, B entonville,A R 72716.W A LM A RT,IN C does     .



  19 business throughoutthe U nited States, including in thisjudicialdistrictat2500
        W .Brow ard Blvd,FortLauderdale,FL 33312, 3306 N U niversity D r,Surlrise,FL
                                                               .

  20
        33351,
             *12555 W Sunrise B lvd,Sunrise, FL 33323,
                                                     .12555 W Sunrise Blvd,
  21
        Sunrise,FL 33323,
                        .3001 N State R d #7, Lauderdale Lakes,FL 33313,
                                                                       .4301 S
  22
     U niversity D r,D avie,FL 33328,
                                    .30l South State R oad 7, H ollywood,FL 33023*  ,
  23 12800 Pi
              nesB lvd,Pem broke Pines,FL 33027, .and directly to the consum er, in
  24 hom e online,atw w m w alm art.com
          ,                             .l
                                         6W A LM A RT,IN C.is engaged in the
  25 business of am ong otherthings,advertising,m arketing and selling m otion
                    ,
  26
        picturesand exploiting allied and ancillary rightsthereto.
  27

  28    '---
        16Exhibit14 -Onlinead fortheM OV IE atw ww .walm art.com .


                     THIRD AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT - 15
Case 0:18-cv-61537-WPD Document 175 Entered on FLSD Docket 12/20/2018 Page 17 of 40




    l           32.Plaintiff isignorantofthe true nam es and capacities ofthose defendants
    2 nam ed herein asD O ES 121 tluough 130 and therefore sues these defendantsby
    3 their fictitiousnam es.H ow ever, on inform ation and belief,Plaintiffbelievesthat
    4 D OES 121-130 referto DefendantW ALM ART, IN C .possibly conducting
    5 businessw ith respectto thism atterthrough parent, subsidiaries,holding
    6 com panies or affiliated com panies,including predecessors, heirs,licenseesand
      assigns,and so called ççlabels''.Plaintiffis inform ed and believes and on thatbasis
    7
        aversthatthe D O E D efendants 12 1-l30 are liable to Plaintiffas a resultoftheir
    8
        participation in allor som e ofthe actshereinafter setforth Plaintiffw illseek
                                                                   .
    9
        leave to am end this C om plaintto assertthe true nam es and capacities ofsaid
   10                                                                                        '
        D O E D efendants 121-130 w hen, and if,they havebeen ascertained O n
                                                                            .
   11

   12
        inform ation and belief, D efendantW A LM A RT,IN C .and D O ES 121-130,
   13 collectively nam ed,ttW alm art''arethe agent, principal,em ployer,em ployee,
   14 partner,joint-venturer,managingmember,officerordirectorofeach otherandin
  15 such capacity,w ere,atalltim es, acting w ith f'ullauthority ofeach other O n
                                                                                 .


  16 furtherinform ation and belief,each ofD efendantW A LM A RT, IN C .and D O ES
  17 121-130 authorized and/orratified the acts ofeach otherD efendant O n .


     infonnation and belief,D efendantW A LM A RT, IN C .and D O ES 121-130 are
  18

  19
        subjed toboth speciticandgeneralpersonaljurisdiction.
  20         33.On inform ation and belief,DefendantYOUTUBE, LLC and G O O G LE ,
  21    LLC are incorporated underthe law s in the State ofD elaw are w ith YouTube,
  22 LLC 'Sprincipalplace ofbusinessat901 Cherry Ave., San Bnm o,CA 94066 and
  23
     G oogle,LLC 'S principalplace ofbusiness at1600 A m phitheatre Parkw ay,
  24 M ountain V iew,CA ,94043.YouTube, LLC doesbusinessthroughouttheUnited
  25 States,includingin thisjudicialdistrict,directly totheconsum er,in home,online,
  26 atw w w.youtube.com .l7YouTube,LLC and G oogle, LLC (Y&G'')areengaged in
  27
     thebusinessotlam ong otherthings,advertising,marketing and sellingmotion
  28           .---
        17Exhibit15 -Onlinead forthe M OVIE atwww .youtube.com .


                      THIRD AMENDED COMPLASNT F'
                                               O R COPYRIGHT INFRINGEMENT - 16
Case 0:18-cv-61537-WPD Document 175 Entered on FLSD Docket 12/20/2018 Page 18 of 40




    1
        picturesand exploiting allied and ancillary rightsthereto
                                                                .



    2         34.Plaintiffis ignorantofthe true nam es and capacitiesofthose defendants
    a nam ed herein asD O ES 132 tllrough 140 and therefore suesthese defendantsby
    4 theirfictitiousnam es.H ow ever,on inform ation and belief, Plaintiffbelievesthat
    s D O ES 132-140 referto D efendantsY & G possibly conducting businessw ith
    6 respectto thism atterthrough parent,subsidiaries, holding com panies oraffiliated
    7 com panies,including predecessors,heirs, licensees and assigns,and so called
    8 dtlabels''.Plaintiffis inform ed and believesand on thatbasis aversthatthe D O E
    9 D efendants 132-140 are liable to Plaintiff as a resultoftheirparticipation in allor
   10 som e ofthe actshereinafter setforth.Plaintiffw illseek leave to am end this
  11 Com plaintto assertthe true nam esand capacities ofsaid D O E D efendants
  12 132-140 w hen,and if,they have been ascertained. O n inform ation and belief,
  13 D efendantsY & G and D O ES 132-140,collectively nam ed, CtG oogle''are the
  14 agent,principal,em ployer,em ployee,partner,joint-venturer,managingmember,
  15 ofticerordirectorof each other and in such capacity, w ere,atalltim es,acting
  16 w ith fullauthority ofeach other.On furtherinform ation and belief, each of
        DefendantsY & G and DOES 132-140 authorized and/orratified the actsofeach
  17
        otherDefendant.On inform ation and belief, D efendantsY & G and D OE S
  18

  19
        132-140aresubjed toboth speciticandgeneralpersonaljurisdiction.
  20          35.On inform ation and belief,D efendantLA N TERN EN TERTA IN M EN T,
  21 LLC ttûlwantern''lisincorporated underthelawsinthe StateofDelawarewith its
  22
        principalplace ofbusiness at300 CrescentC ourt, Suite 1100,D allas,TX 75201      .


  23 On July l6,2018,theDallas-based equity 61741Lantem CapitalPartnersbought
  24 the assetsofThe W einstein Company for$289 m illion.Lantern Entertainm ent
  25 wasformedandassumed therightstoTW C'S277-51m library (Seehttpsr//
  26 en.w ikipedia.org/w iki/Lantem Entedainment).
                                     -




  2,         36.Plaintiffis ignorantofthe true nam es and capacitiesofthose defendants
  28 nam ed herein asDOES 142 through 200 and therefore suesthese defendantsby


                   THIRD AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT - 17
Case 0:18-cv-61537-WPD Document 175 Entered on FLSD Docket 12/20/2018 Page 19 of 40




    1 theirfictitiousnam es.Plaintiffis inform ed and believes and on thatbasisavers
    2 thatthe D O E D efendants 142-200 are liable to Plaintiffasa resultoftheir
    a participation in allor som e ofthe actshereinafter setforth Plaintiffw illseek
                                                                     .


      leave to am end this Com plaintto assertthe true nam es and capacities of said
    4
    5 D OE Defendants 142-200 when,and if,they havebeen ascertained. O n
    6 information andbelief,DOES 142-200 are subjecttoboth speciticand general
    7
      personaljurisdiction.
    8       37.A m azon,A m oeba,i'Funes,B & N ,B estBuy, A lliance,eBay,TW EH ,
    9 Lionsgate,N etflix,Redbox,Target,W alm art,YouTube, Lantern and theD OE
   10 D efendants 142-200 are refen-
                                   ed to collectively herein as (çD efendants''.



   11                             JU R TSDIC TIO N A N D V E N U E
  12       38 Thisisacivilaction seeking dam agesand injunctiverelieffor
  13 copyrightinfringementunderthecopyrightlawsoftheUnited States(17U S.C.j         .



  14 101,etseq.,theStcopyrightAct'').Section 501detinescopyrightinfringement,in
  15 subsection (a),andprovidesacivilcauseofaction forthelegalorbeneficial
  16 ow ner ofcopyrightto bring againstinfringem ent      .


  17          39 .
                     ThisCoul'thasoriginaland exclusivesubjectmatterjurisdiction over
  18
  19 this copyrightinfringem entaction pursuantto 28 U S.C.jj 1331(federal
                                                              .




  20
     question)and 1338(a)(copyrightinfringement).
  21          40.O n inform ation and belief,each D efendant, w ithoutconsentor
  22 perm ission ofPlaintiffasthe copyrightow nerofthe underlying rightsto the
  23 M OVIE,hascom m itted copyrightinfringem entby acquiring, copying,and
  24 participating in the distribution ofthe M O V IE to others, and the acts of
  25 infringem entcom plained ofherein have occurred, am ongstotherplaces,w ithin
  26 thisSouthern DistrictofFlorida.Accordingly,bothjurisdiction andVenuein this
  27 districtisproper in this courtpursuantto 28 U S.C.j 1391(b)in thatasubstantial
                                                      .




  28
        partofthe events giving rise to the w ithin claim sinvolved in thisaction occurred



                      THIRD AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT - 18
Case 0:18-cv-61537-WPD Document 175 Entered on FLSD Docket 12/20/2018 Page 20 of 40




    1 in thisjudicialdistrict;and under28U .S.C.j l400(b)inthatthisisajudicial
    2 districtw here D efendantshave com m itted acts ofcopyrightinfringem ent, do
    3 business,may befound,andaresubjecttopersonaljurisdiction here.
    4          41.The U nited StatesD istrictCourtfor the Southern D istrictofFlorida has
    s personaljurisdiction overPlaintiffbecausePlaintifflivesinPlantation,Florida,
    6 andDefendantshavecaused injury toPlaintiffandhisintellectualproperty,
    7 am ongstotherplaces,within theStateofFloridaand in thisjudicialdistrict.
    8          42.ThisCourthaspersonaljurisdiction overalltheDefendantsby virtueof
    9 theirtransad ing,doing,and soliciting business in this D istrict, and because a
  10 substantialpartoftherelevanteventsoccurred in thisDistrictand in the
  11 alternative,asubstantialpartoftheproperty thatisthesubjectofthisactionis
  12 situated here.
  13          43 To the extenta D efendantis a non-residentofthis D istrict,this Court
                 .



  14 haspersonaljurisdiction overthatDefendantpursuanttoFlorida Statutesjj
  15 48.193(1)(b),48.193(1)(9(1)and48.193(2),Florida'sLongArm Statute,as
  16 D efendantshave com m itted a tortious actw ithin the State ofFlorida w hich has
  l7 caused injuly toPlaintiffwithin theStateor,in thealternative,Defendantshave
  18 caused injurytopersonsorproperty withinthisStatearising outofan actor
  19
     om ission by the D efendants outside this State,or, in the alternative,D efendants
  20 have engaged in substantialand notisolated activity in the State ofFlorida    .


  21 M oreover,
                     Defendantshavepup osefully availedthem selvesofthejurisdiction of
  22 thisCourtby transacting businessin thisDistrictand the StateofFlorida
  23    con cern ing the M   O V IE atissue
                                          .

  24
           44.ThisCourthassubjectmatterjurisdiction overtherelated statelaw
  25
     claimsunder28U.S.C.j 1367action assertingastateclaim ofunfaircompetition
  26 joined with asubstantialandrelated federalclaim undercopyrightlaws        .

  27
  28                                  G EN E R AL AV E R M E N TS



                     THIRD AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT - 19
Case 0:18-cv-61537-WPD Document 175 Entered on FLSD Docket 12/20/2018 Page 21 of 40




    l           45.On N ovember28,1989,New W orld granted to a com pany known as
    2 OceanaDistributorsL.P.(ûtoceana'')allofNew W orld'sright,title,andinterestin
    3 andtoNew W orld'sfilm library (ûttheLibrarf),which includedtheOriginal
        Picture,butN ew W orld retained U .S.TV distribution rightsto the Library and TV
    4
        rem ake & sequelrights.l8ln 1997 Fox TV m erged w ith New W orld, thus m aking
    5
        Fox TV the successorto the TV rights held by N ew W orld         .
    6

   7           46.OceanabecameTransAtlanticDistributors,L.P.(Eûrl-ransAtlantic'') and
   8 by a series oftransactions thatconcluded in 1991,Fifth Avenue Entertainm ent
   9 (EtFifthAvenue'')becametheassigneeofOceana/TransAtlantic'srightswith
  10 respectto the O riginalPicture,butnotthe entire Library;nam ely, the m otion
  11 picture,allied and ancillary rights,including,butnotlim ited to, the rightsto
  12 produce rem akes,sequels,spin-offs,m erchandising,and the like w ith respectto
     the Gçchildren ofthe C onf'franchise.lg
  la

  z4           47.ln l994,ParkAvenueEntertainment(EçparkAvenue'')acquired allof
  15 Fifth Avenue'srightsw ith respectto CotC             .
                                                              20


  16           48.In November2016,GraphicNovelEntelprises(çEGraphicNovel'')
  l7 purchased allofPark Avenue'sright,title,and interestw ith respectto CotC    21
                                                                                 .


  18       49 On July 27,2017,Borchers acquired allofthe rightsthatGraphic
                  .


  19 N ovelobtained from Park Avenue w ith respectto Cotc 22         .

  20

  21
               50.Plaintiff'sCotc rightsarethesubjectofavalidRegistrationwith the
        C opyrightO f4ice.23
  22

  23

  24    18Exhibit 16 - 1989 New W orld/oceana assignm entofrights.
  25    19Exhibitl7 -Copyrightreport
  26 20Exhibit18 -Fifth AvenueA ssigmnent
        21Exhibit19 -ParkAvenueAgreement
  27
        22Exhibit20 -GraphicNoelAgreem ent
  28
        23Exhibit21 -Copyrightregistration

                      THIRD AMENDED COMPLAINT FOR COPYRIGHT INFRTNGEMENT - 20
Case 0:18-cv-61537-WPD Document 175 Entered on FLSD Docket 12/20/2018 Page 22 of 40




    1                          DE FE N D A N T S'IN FR IN G IN G A CT IV ITIES

    2        51.To establish a claim forD irectCopyrightlnfringem ent, Plaintiff
    a alleges:
    4                A O w nership ofa valid copyright.Plaintiffow ns the exclusive
                       .


    5 rightsto m ake m oviesbased on the ShortStory The underlying copyrightsupon
                                                            .


    6 w hich the M O V IE isbased have significantvalue Plaintiffhas spentno sm all
                                                                .


    7 am ountoftim e and incurred huge legalfees and costsin both acquiring and
    8 clearing hisrights;
    9             B The M O V IE isbased on the ShortStory,vis a vis based on the
                       .


  10 O riginalPicture Defendantsare com m itting copyrightinfringem entby acquiring
                           .
                                                                                            ,
  11 copying,    d articipating in the distribution ofthe M O V IE and its constit-uent
              an p                                                ,
  12 Clem entsp to others;and
  13
                     C .Plaintiffow ns the exclusive rightsto characters, and to m ake
  14
        future m ovies w ith characters exclusive to the ShortStory thatdo notappear in
  15
        the O riginalPicttzre.
  16

  17
              52.Plaintiffhasnotgranted consentto the use,norgranted a law fullicense
  18 specifically granting the express authority to the use of, Plaintiff's copyrights in
     the Cotc copyrights orotherrights in any m anner, under federalorstate law
  19
        specifically including w ithoutlim itation for the production, reproduction,
  20
        distribution,copying and republishing ofthe M O V IE , w hich isbased on
  21
  22 Plaintiff's copyrighted m aterial.

  23          53.lnPetersv.West,692F3d 629,633 (7th Cir 2012),the Seventh
                                                                        .


  24 Circuitwrote,the torttsofinfringem entsim ply requiresthe plaintiffto show that
  25 the defendanthad an actualopportunity to copy the original. . . , and thatthe tw o
  26 w orks share enough unique features to give rise to a breach ofthe duty notto
  27 copy another'sw ork.''

  28                                            CO UNT j


                   THIRD AMENDED COMPLAINT FOR COPYRIGHT TNFRINGEMENT - 21
Case 0:18-cv-61537-WPD Document 175 Entered on FLSD Docket 12/20/2018 Page 23 of 40




    1                 C O PY R IG H T IN FR IN G EM E N T -STO R Y R IG H TS

    2                               (17 U.S.C.jj101,ETSEQ.)
    3                             (By PlaintiffAgainstDefendants)
    4
               54.Plaintiffincop oratesherein by thisreference thateach and every
    5
      averm entcontained in paragraphs 1 through 52 above, inclusive,are realleged as
    6 iffully setforth herein and itis further alleged:
                                 ,
    7
               55.The DV D a14w 01*11242526forthe m ovie advertisesthatthe M O V IE is
    8
    9 ttbased on the story ûtchildren of the Corn''by Stephen K ing ''H ow ever,Plaintiff
                                                                       .


      ow nsthe exclusive rightsto m ake m ovies based on the ShortStory Thus,  .
   10
      Plaintiff filesthis com plaint.
   11

  12           56.In Exhibits2-15,described herein aboveand attached herein below,
  13 D efendants,each and every one,advertisethattheM OVIE isEûbased on the story
  14 çûchildren of the Corn''by Stephen K ing.''Clearly,intentionally and
        unam biguously infringing upon Plaintiff'srights.
  15

  l6        57.D efendants'infringing acts include,butare notlim ited to, unlaw fully
  17 creating derivative w orks,recording,m anufacturing, synchronizing,producing,
  18 copying,selling,distributing,licensing,m arketing and/ordistributing the
  z: M O V IE.B y intentionally exploiting the M O V IE w ithoutthe expressperm ission
  20 from Plaintiff,D efendants actions constitute infringem entofPlaintiff's
  21 copyrightsand exclusive rightsundercopyright.Plaintiffhassuffered and will
  22    continue to suffer dam agesin an am ountnotyetfully determ ined    .



  23           58.Plaintiffhascom plied in allrespects w ith 17 U .S C.jj 101c/seq.,and
                                                                   .


  24 secured the exclusive rightsand privileges in and to the copyrights ofthe
  25 underlying worksw ith respectto the m atterathand A tallrelevanttim es,
                                                            .

  26

  27
        24Exhibit22 -DVD artwork fortheM OVIE.
        25Exhibit23 -DVD artwork forthe M OVIE .
  28
        26Exhibit24 -DVD artwork fortheM OVIE.


                     THIRD AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT - 22
Case 0:18-cv-61537-WPD Document 175 Entered on FLSD Docket 12/20/2018 Page 24 of 40




    1
        Plaintiffhasbeen and stillis the sole proprietorofthe pertinentexclusive rights,
    2 title,and interestin and to the copyrightsin their resped ive w orks asreferenced
    3 herein infringed by D efendants,as alleged herein, including butnotlim ited to the
    4 underlying rightsupon w hich the copyrighted M O V IE is based, including

    5
        derivative w orks.A m ong the exclusive rights granted to Plaintiffunderthe
        CopyrightA ctare theexclusiverightsto reproduce and distribute the copyrighted
    6
        m aterialsto the public and to prepare derivative w orks Each D efendant'sactions
                                                              .
    7
        constitute infringem entofPlaintiffs exclusive rightsprotected underthe
    8

    9
        CopyrightAct(17U.S.C.j101etseq.).
  10           59.Plaintiffhasnotheretofore authorized anyone to m ake m oviesbased on
  11
        Plaintiffs copyrights in the ShortStory vis a vj5'based on the O riginalPicttzre
                                                                                      .


  12 D efendants,w ithoutthe perm ission or consentofPlaintiff, have reproduced and
  13 distributed the M O V IE,which isbased upon Plaintiff'sC opyrighted M aterial, to
  14 the public.Through their conductaverred herein, D efendants have infringed
  15 Plaintiff's copyrightw ith respectto ttchildren ofthe C onA,'' U .S.C opyrightReg.
  16 8204066(1982)inviolation ofSections106and 501oftheCopyrightAct,17
  17
     U.S.C.jj 106 and 501.Each Defendant,withoutthepermission orconsentof
        Plaintiff,hasand continuesto reproduce and distributeto thepublic, including by
  18
        m aking available for distribution to others,the M O V IE Thus,the infringem entis
                                                               .
  19
        continuing asthe M OV IE continuesto be sold and licensed by D efendantsfor use
  20
        in various contigurations to thisvery day.The above-described conductby
  21
        D efendantsconstitutesw illf'ulcopyrightinfringem entunderthe C opyrightA ct      .
  22
        The foregoing acts ofinfringem enthave been w illful, intentional,and in disregard
  23
        ofand w ith indifference to the rights ofPlaintiff Each D efendant,sconducthas
                                                        .

  24                    N
     violated Plaintiffsexclusiverightsofreproduction and distribution asownerof
  25 the copyrights including w ithoutlim itation Plaintiff,srights under 17 U .
                                                                                S.C.j
  26 106 D efendants,infringem entsam ountto the unlaw fulappropriation ofthe
           .


  27 Plaintiff,s Copyrjgu ed u aterial  .

  28
               60.Upon inform ation and belief,Defendantshaveexploited theM OVIE in

                   THIRD AMENDED COMPLATNT FOR COPYRIGHT INFRINGEMENT - 23
Case 0:18-cv-61537-WPD Document 175 Entered on FLSD Docket 12/20/2018 Page 25 of 40




        thisDistrict,in the StateofFlorida,throughouttheUnited Statesand throughout
    1
        the w orld by reproducing,preparing derivative w orks,distributing,licensing,and
    2

    3
        otherwiseexploitingtheM OVIE:(i)onDVD (ii)bylicensingtheM OVIE to
    4
        othersforsaleorlicenseasconditionalandpennanentdownloads;(iii)by
        licensing forstreaming on theintenzet;(iv)by synchronizingwith video;(v)by
    5
        broadcastingaudio-visualworkscontainingtheM OVIE ontheinternet;and (vi)
    6
        by licensing the M OV IE to third partiesforthe foregoing purposes.
    7

    8
               61.Plaintiffis inform ed and believes thatD efendants'actsofinfringem ent
        are w ilful,intentionaland purposeful,in utter disregard ofand w ith indiFerence
    9
        to the rights ofPlaintiftlD efendants knew or should have know n thatthe M O V IE
   10
        could notbe distributed w ithouta license therefor,as is custom ary in the industly
   11
        yetnever soughta license or otherperm ission ora copy ofthe requisite license as
   12
        one ofthe so-called ttdelivery item s''thateach D efendantcustom arily requires.
   13
        Defendantshaveno license orany otherform ofpenuission to distribute am ovie
   14
        based on the ShortStory vis a vis the OriginalPict-ure.
   15
   16         62.A s a directand proxim ate resultofofthe foregoing acts and

   z,   Defendants'infringingconduct,Defendantswillcontinuetobeunjustly enriched,
   18
        and Plaintiffhassustained and willcontinue to incursubstantial,im m ediate,and
   19 significantdamagesand irreparableinjuzy Defendants'unauthorized exploitation
   20
      oftheM OVIE isin derogation of,andinjuriousto,Plaintiff'srightsasownerof
        the copyrights in and to the pertinentrightsw ith respectto Cotc ,allto Plaintiffs'
   21
        substantialdam age;and D efendants'dam ageto Plaintiffin an am ountnotcapable
   22

   23
        ofdetermination,and,unlessrestrained,willcausefurtherirreparableinjuly
   24         63.Plaintiffhasno adequate rem edy atlaw .

   25          64.TheconductofeachDefendantiscausingand,unlessenjoined and
   26 restrained by this Court,w illcontinue to cause Plaintiff greatand irreparable
   27 injurythatcannotfullybecompensatedormeasured inm oney.Plaintiffis
   28 informed andbelievesand on thatbasisaversthatunlessenjoined andrestrained

                    THIRD AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT - 24
Case 0:18-cv-61537-WPD Document 175 Entered on FLSD Docket 12/20/2018 Page 26 of 40




        by thisC ourt,D efendants w illcontinue to infringe Plaintiff's rights w ith respect
    1
    2 to ttchildrenoftheCorn,''U.S.CopyrightReg.8204066 (1982).Pursuantto 17
    3
      U.S.C.jj502and503,Plaintiffisentitledtopreliminaryandpermanent
    4
      injunctiverelieftorestrain and enjoin each Defendantfrom f'urtherinfringing
        Plaintiffs copyrightand ordering thateach D efendantdestroy allcopies ofthe
    5
        M OVIE and/orotherm aterialm ade in violation ofPlaintiffs'exclusive rights.
    6

    7
              65.A sa directand proxim ate resultofsaid infringem entby D efendants,
    8 Plaintiffis entitled to dam ages in an am ountto be proven attrial.

    9          66.On information and belief,Plaintiffallegesthat,asadirectand
   10 proxim ate resultof each D efendant'sw rongfulconductand infringem entof
   11 Plaintiffsexclusiverightsundercopyright,D efendantshaverealised and
   12 continue to realize protitsand otherbenetitsrightfully belonging to Plaintiffs.
   za Accordingly,Plaintiffisf'urtherentitledtoreliefpursuantto 17 U.S.C.j504 and
   14 Plaintiffs seeks an aw ard ofdam ages and to his attonzeys'fees and fu11costs
   zs pursuantto 17U.S.C.j505andotherwiseaccordingtolaw.Defendantshave
   l6 profited substantially from theirinfringing activities,have collected,and continue
   1v to collect,feesand royaltiesfrom the sale ofthe infringing w ork or any
   18
      derivativesthereof,and have retained a portion ofthose fees and royaltiesw ithout
   19 submittingany amounttoPlaintiffs.Defendantsshould beheldjointly and
        severally liable forallprotits derived as a resultoftheirinfringing activitiesas
   20

   21
        practicalpartners.Plaintiffis also entitled to D efendants'profitsattributable to the

   22 infringement,pursuantto 17U.S.C.j 504(b),including anaccountingofanda
   2: constructive trustw ith respectto such profits.B y reason ofthe copyright
   24 infringem entdescribed above,Plaintiffis entitled to recoverD efendants'profits
   2s to the extentthe sam e arenotincluded aspartofPlaintiff'sdam ages.ln the
   26 alternative,atthe election ofPlaintiff,Plaintiffis entitled to recoverfrom
   av Defendantsstattltory dam agesup to $150,000.00percopyrightinfringed for
   28 D efendants'w illfulcopyrightinfringem ent,plus attorneys'fees.


                    THIRD AMENDED COMPLATNT FOR COPYRIGHT INFRTNGEMENT - 25
Case 0:18-cv-61537-WPD Document 175 Entered on FLSD Docket 12/20/2018 Page 27 of 40




              67.On infonuation and belief,Defendantshave willfully engaged in,and
    1
        are w illfully engaging in,the acts com plained ofw ith oppression,fraud,and
    2
        m alice,and in conscious disregard ofthe rightsofPlaintiff.A s a resultof
    3
        D efendants'w illfulinfringem entofPlaintiffs'copyrights and exclusive rights
    4
        undercopyright,Plaintiffs are entitled to m axim um statutory dam ages allow able
    5
        pursuantto 17U.S.C.j504(c)ortorecovertheiractualdamagesandprofits
    6
        attributabletotheinfringementpursuantto 17U.S.C.j 504(b),atPlaintiffs'
    7
        election,and such otherrelief as isprovided by law .Plaintiffs are furtherentitled
    8
        totheirattorneys'feesand fullcostspursuantto 17U.S.C.j505.
    9

   10
                                           C O U N T 11
   11            C O PY R IG H T IN FR TN G EM E N T - C H A M C TER R IG H TS

   12                              (jg u@s*c*jjlol5ETSEQ)
   13
                               (ByPlaintiffAgainstDefendants)
   14
              68.Plaintiffincorporatesherein by thisreference thateach and every
   15
        averm entcontained in paragraphs lthrough 66 above,inclusive,arerealleged as
   16
        iffully setforth herein,and itis further alleged:
   17
   1a         69.On inform ation and belief,the copyrightable characterRuth isthe
   z9 centralcharacter and plays an im portantrole in the plotofthe M O V IE.There is
   20 substantialsim ilarity betw een the copyrightable characterRuth in the ShortStory
   21 and the characterRuth in the M O V IE.
   22                A .The M O V IE featurespregnantR uth from G atlin,N ebraska w ho
   23 leftaround 13 yearsago and subsequently had herson.PregnantRuth is
   24 characterfrom the ShortStory N O T the O riginalPicture.

   25                B In the ShortStory,Ruth isidentified by nam e,written in the
   26 B ible,as a renam ing ofhercharacter,Eûsondra.''ln the M O V IE,there is a scene
   27 thatexplains Ruth's bil'th nam e w as Ktsondra.''
   28
                     C .ln the ShortStoly Ruth w ants to burn dow n the cornfield and

                    THTRD AMENDED COMPLAINT FOR COPYRTGHT INFRINGEMENT - 26
Case 0:18-cv-61537-WPD Document 175 Entered on FLSD Docket 12/20/2018 Page 28 of 40




        nm aw ay.The M OV IE opensw ith Ruth burning down the cornfield then nm ning
    1

    2 aW ay.
    a                D .There is a scene in the M OV IE w here Ruth adm itsthatshe's from
    4 the Gatlin,N E wherethe m assacre happened. Gatlin,N E isa fictionalplace,
    s originated in the ShortStory.
    6         70.Ruth is prom inently featured in the m arketing and prom otional
    7 m aterialsforthe M O V IE as dem onstrated by the D V D artw orkz7thatD efendants
    8 are using to advertise the M OV IE .
    9         71 D efendants,infringing actsinclude,butare notlim ited to,unlaw fully
                 .

   10   creating derivative w orks,recording,m anufacturing,synchronizing,producing,
   11 copying, selling, distributing,licensing,m arketing and/ordistributing the
   12 M OV IE By intentionally exploiting the M OV IE w ithoutthe expressperm ission
   13 from Plaintiff,D efendants actions constitute infringem entofPlaintiff's
   14 copyrights and exclusive rightsunder copyright.Plaintiffhas suffered and w ill
   15 continue to suffer dam ages in an am ountnotyetfully determ ined.
   16          72 Plaintiffhascomplied in allrespectswith 17U.S.C.jj 101etseq.,and
                 .

   17
        secured the exclusiverightsand privilegesin and to the copyrightsofthe
   18   character w ith respectto the m atterathand.A ta11relevanttim es,Plaintiffhas
   19 been and stillisthe sole proprietorofthepertinentexclusive rights,title,and
   20 interestin and to the copyrights in theirrespective w orks asreferenced herein
   21
        infringed by Defendants,asalleged herein,including butnotlim ited to the
   22

   23
        characterrightsupon w hich the copyrighted M O V IE isbased,including
        derivative w orks.A m ong the exclusive rights granted to Plaintiffunderthe
   24
        C opyrightA ctare the exclusiverightsto reproduce and distribute the copyrighted
   25
        m aterials to the public and to prepare derivative w orks.Each D efendant'sactions
   26
        constit-ute infringem entofPlaintiffs exclusive rightsprotected underthe
   27

   28
        27Exhibits22-24 -DVD artwork fortheM OVIE.

                     THIRD AMENDED COM PLAINT FOR CO PYR IGHT INFR INGEMENT - 27
Case 0:18-cv-61537-WPD Document 175 Entered on FLSD Docket 12/20/2018 Page 29 of 40




    1 CopyrightAct(17U.S.C.j101etseq.).
    2        73.Plaintiffhasnotheretofore authorized anyone to m ake m ovies based on
    a Plaintiffs copyrights in the character.D efendants,w ithoutthe perm ission or
    4 consentofPlaintiff,have reproduced and distributed the M OV IE,w hich isbased
    s upon Plaintiff's Copyrighted M aterial,to the public.Through theirconduct
    6 aven-ed herein,Defendantshave infringed Plaintiff'scopyrightwith respectto
    7 ttchildren oftheConA,''U.S.CopyrightReg.8204066 (1982)inviolation of
    8 Sections106and501oftheCopyrightAct,17U.S.C.jj 106and501.Each
    9 D efendant,w ithoutthe perm ission orconsentofPlaintiff,has and continuesto
   10 reproduceand distributeto the public,including by m aking available for
   11 distribution to others,the M OV IE .Thus,the infringem entis continuing asthe
   12 M OV IE continuesto be sold and licensed by Defendantsforuse in various
   za configurations to this very day.The above-described conductby D efendants
   l4 constitutesw illf'ulcopyrightinfringem entunderthe C opyrightA ct.The foregoing
   ls actsofinfringem enthavebeen w illful,intentional,and in disregard ofand w ith
   16 indifference to the rights ofPlaintiff.Each D efendant's conducthas violated
   17 Plaintiff's exclusive rights ofreproduction and distribution as ow nerofthe
   18 copyrightsincludingwithoutlim itation Plaintiff'srightsunderl7U.S.C.j 106.
        D efendants'infringem ents am ountto the unlaw fulappropriation ofthe Plaintiff's
   19
   20 Copyrighted M aterial.
   21        74.Upon inform ation and belief,Defendantshaveexploited theM OVIE in
   22 thisD istrict,in the State ofFlorida,throughoutthe U nited Statesand tlzroughout
   23 the w orld by reproducing,preparing derivative w orks,distributing,licensing,and

   24   othelw iseexploitingtheM OVIE:(i)onDVD (ii)bylicensingtheM OVIE to
   25   othersforsaleorlicenseasconditionalandpermanentdownloads'    ,(iii)by
   26   licensingforstreaming on theintenzet;(iv)by synchronizingwithvideo;(v)by
   27   broadcastingaudio-visualworkscontainingtheM OVIE on theinternet;and (vi)
   28 by licensing the M OV IE to third partiesforthe foregoing purposes.


                   THIRD AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT - 28
Case 0:18-cv-61537-WPD Document 175 Entered on FLSD Docket 12/20/2018 Page 30 of 40




              75.Plaintiffisinform ed and believesthatD efendants'acts ofinfringem ent
    1
        are w illful,intentionaland pum oseful,in utter disregard ofand w ith indifference
    2
        to the rightsofPlaintiff.D efendants knew orshould have know n thatthe M O V IE
    3
        could notbe distributed w ithouta characteruse license therefor,as is custom ary
    4
        in the industry,yetneversoughta license orotherperm ission ora copy ofthe
    5
        requisite license as one ofthe so-called ûçdelivery item s''thateach D efendant
    6
        custom arily requires.D efendantshave no license or any other form ofperm ission
    7
        to distribute a m ovie based on the character,pregnantdtR uth,''from the Short
    8
        Story.
    9

   10
              76.A s a directand proxim ate resultofofthe foregoing acts and
        D efendants'infringing characteruse conduct,D efendants w illcontinue to be
   11
   12 unjustly enriched,and Plaintiffhassustained andwillcontinueto incur
   13
      substantial,immediate,and significantdamagesandirreparableinjury.
        D efendants'unauthorized exploitation ofthe M O V IE isin derogation of,and
   14

   15
        injuriousto,Plaintiff'srightsasownerofthecopyrightsin andtothepertinent
        rights w ith respectto C otc ,allto Plaintiffs'substantialdam age;and D efendants'
   16
        dam age to Plaintiffin an am ountnotcapable ofdeterm ination,and,unless
   17

   18
        restrained,willcausef'urtherin-eparableinjuly.
   19         77.Plaintiffhasno adequate rem edy atlaw .

   20         78.Theconductofeach Defendantiscausingand,unlessenjoined and
   21 restrained by this Court,w illcontinue to cause Plaintiffgreatand irreparable
   22 injurythatcannotf'ullybecompensatedormeasured in money.Plaintiffis
   23 informed andbelievesandon thatbasisaversthatunlessenjoinedandrestrained
   24
        by thisC ourt,D efendantsw illcontinue to infringe Plaintiff's rights w ith respect
   25
      to hisC otc characterrights,w hich are protected undercopyright.Pursuantto 17
   26 U
         S.C.jj502 and 503,Plaintiffisentitledtopreliminary andpenuanent
          .


   27 injunctiverelieftorestrain andenjoin eachDefendantfrom f-urtherinfringing
   28 Plaintiffs copyrightand ordering thateach D efendantdestroy allcopies ofthe


                    THIRD AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT - 29
Case 0:18-cv-61537-WPD Document 175 Entered on FLSD Docket 12/20/2018 Page 31 of 40




        M OV IE and/or otherm aterialm ade in violation ofPlaintiffs'exclusive rights.
    1

    2         79.A s a directand proxim ate resultof said infringem entby D efendants,
    a Plaintiffis entitled to dam ages in an am ountto be proven attrial.
    4       80.On inform ation and belief,Plaintiff alleges that,as a directand
    5 proxim ate resultof each D efendant'sw rongfulconductand infringem entof
    6 Plaintiff's exclusive character use rightsunder copyright,D efendantshave
    7 realised and continue to realizeprofitsand otherbenefitsrightfully belonging to
    8 Plaintiffs.A ccordingly,Plaintiffis further entitled to reliefpursuantto 17 U .S.C .
    9 j504 andPlaintiffsseeksanaward ofdamagesandtohisattom eys'feesandfull
   10 costspursuantto 17U.S.C.j505 and otherwiseaccordingto law.Defendants
   11 have profited substantially from theirinfringing activities,have collected,and
   12 continue to collect,fees and royalties from the sale ofthe infringing w ork orany
   1a derivativesthereof,and have retained a portion ofthose fees and royaltiesw ithout
   z4 submitting any am ounttoPlaintiffs.Defendantsshouldbeheldjointly and
   ls severally liable foral1profits derived as a resultoftheir infringing activities as
   z6 practicalpartners.Plaintiffisalso entitled to D efendants'profits attributable to the

   17 infringement,pursuantto 17 U.S.C.j504(b),includingan accounting ofand a
   18 constructive tnlstw ith respectto such profits.By reason ofthe copyright
   19 infringem entdescribed above,Plaintiff isentitled to recoverD efendants'profits
   20 to the extentthe sam e arenotincluded aspartofPlaintiff'sdam ages.ln the
   21 altem ative,atthe election ofPlaintiff,Plaintiffisentitled to recoverfrom
   22 Defendantsstatm ory dam agesup to $150,000.00 percopyrightinfringed for
   23 D efendants'w ilfulcopyrightinfringem ent,plus attorneys'fees.
   24
              81.O n inform ation and belief,D efendants have w ilfully engaged in,and
   25
        are w ilftllly engaging in,the actscom plained ofw ith oppression,fraud,and
   26
      m alice,and in conscious disregard ofthe rights ofPlaintiff.A s a resultof
   27 D efendants,w ilfulinfringem entofPlaintiffs,copyrightsand exclusive rights
   28
        undercopyright,Plaintiffs are entitled to m axim um statutory dam ages allow able

                    THIRD AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT - 30
Case 0:18-cv-61537-WPD Document 175 Entered on FLSD Docket 12/20/2018 Page 32 of 40




    1 pursuantto 17U.S.C.j504(c)ortorecoverthèiractblaldam agesandprotits
    2 attributabletotheinfringementpursuantto 17U.S.C.j504(b),atPlaintiffs'
    3
        election,and such otherreliefas isprovided by law .Plaintiffs are furtherentitled
    4 totheirattorneys'feesand ftlllcostspursuantto 17U.S.C.j505.
    5                                      C O U N T l1I

    6                   V ICA R IO U S C O PY R IG H T IN FR TN G E M EN T
    7                           (By PlaintiffAgainstDefendants)
    8
              82.Plaintiffincorporatesherein by this reference thateach and every
    9
        avennentcontained in paragraphs 1 through 83 above,inclusive,are realleged as
   10
        iff'ully setforth herein,and itis furtheralleged:
   11
   12         83.To state a claim forvicarious infringem ent,Plaintiffhasto allege that
   1a Defendants:(1)possessedçûtherightand abilitytosupervisetheinfringing
   14 activity,''Shapiro,Bernstein & Co.v.H L.Green Co.and (2)haddçadirect
   15
        financialinterestin such activities.''The districtcourtfound thatCS1had been

   16
        w illfully blind to the violations occuning atits m arkets and thatthisw as
   17 sufticientto find aviolation oftheLanham Act.HardRockCafeLicensing Corp.
   18 v.ConcessionServs.,Inc.,955F.2d 1143,1150 (7th Cir.1992)(quoting Gershwin
   19 Publ'g Corp v.ColumbiaArtistsMgmt,Inc.,443F.2d 1159,1162 (2dCir.1971)).
   20        84.In copyrightcases,a party can be held vicariously liable for
   21 infringem entif ithas the rightand ability to supervise the infringing activity
   22 (coupledwith adirectfinancialinterestin theinfringement).Vicarious
   2a infringem entis a fonn ofsecondary liability for directinfringem entbased on the

   24 com m on law principle ofrespondeatsuperior.Fordecades,courtshave
   25 recognized thatthose w ho assistand facilitate copyrightinfringem entare liable
   26 justasthosewho actually committheactsofinfringement.Forexample,in 1929
  27 the Seventh CircuitCourtofA ppeals in D ream land B allroom , Inc.u Shap iro,
   28 Bernstein & Co held thata dance hallthathired an orchestra to provide m usic to
                       .




                   THIRD AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT - 31
Case 0:18-cv-61537-WPD Document 175 Entered on FLSD Docket 12/20/2018 Page 33 of 40




    1 itspatrons w as liable forthe unauthorized public perfonnance ofm usicalw orks
    2 com m itted by thatorchestra.Thatcase is an exam ple of ''vicarious liability,''
    3 w hich the landm ark case ofShapiro, Bernstein (:t Co.v.H .L .G reen Co.explained
    4
      thisw ay:GtW hen the rightand ability to supenrise coalesce w ith an obvious and
    5 directtinancialinterestin the exploitation ofcopyrighted m aterials the ...


      pup oses ofcopyright1aw m ay be besteffectuated by the im position ofliability
    6
      upon the beneticiary ofthatexploitation.''
    7

    8       85.V icariousliability isessentially a form of strictliability Plaintiffs w ho
                                                                          .


    9 plead vicarious liability are notrequired to prove know ledge on the partofthe
  10 D efendantsregarding the infringing acts..Thus, itisnotnecessary forthe alleged
  11 infringerto have intentorknow ledge ofthe infringem ent. A ccording to the U .S.
  12 Suprem e Court,the ''absence ofsuch express language in the copyrightstatute

  13
        doesnotpreclude the im position of liability for copyrightinfringem ents on

  14
        certain partieswho havenotthem selvesengaged in theinfringing activity''    .



  ls          86.Plaintiffhasno adequate rem edy atlaw.

  16          87.In Tffany (.N'
                              .7.),Inc.u eBay,Inc.,576F.Supp.2d463 (S.D.N .Y.2008),
  17 the districtcourtapplied Inw ood and Lockheed M artin in determ ining vicarious
  18 infringem ent.The courtheld that, because eBay provides a service ratherthan a
  19 product,itw ould tçlook notonly to whethereBay provided thenecessary
  20 marketplaceforthecounterfeiting (which itclearly did),butfurther,to whether
  21 eB ay had directcontroloverthe m eans ofinfringem ent''The districtcourtheld
                                                               .


  22 thattteBay exercises sufficientcontroland m onitoring over itsw ebsite such thatit
  2: titssquarely w ithin theFonovisa and H ardRock line ofcases''The courtheld
                                                                     .



  24 thateB ay retainssignitk antcontroloverthe transad ions condud ed through
  25
        eBay,eBayhasactivelypromotedthesaleofTiffanyjewelry item s,eBay profits
  26 from the listi
                  ng ofitem s and successfulcom pletion of sales, tlzrough insertion
  27
     fees and finalvalue fees,eB ay m aintains significantcontrolover the listings on
  28 its w ebsite and eB ay m aintains a classitied ad service separate and apartfrom the
                  ,



                      THIRD AMENDED COMPLATNT FOR COPYRIGHT INFRINGEMENT - 32
Case 0:18-cv-61537-WPD Document 175 Entered on FLSD Docket 12/20/2018 Page 34 of 40




    1 eB ay listingsthatare atissue in this action.
    2          88. U nlike contributory infringem ent, vicariousliability can be im posed
    a even in the absence of any intentorknow ledge on partofthe defendant In A& M.


    4 R ecords,Inc.u N apsteö Inc., 239E3d 1004 (2001.
                                                     ),theCourtofAppealsforthe
    s N inth Circuitobserved:''ln the contextofcopyrightlaw , vicarious liability
    6 extendsbeyond an em ployer/em ployee relationship to casesin w hich a defendant
    7 ''hasthe rightand ability to supervise the infringing activity and also has a direct
    8   tinancialinterestin such activities ''
                                            .



    9      89.ln 1927,the Eastern D istrictofTennessee recognized the applicability
   10 ofsecondary liability to copyrightinfringem entlaw suitsthrough the doctrine of
   11 respondeatsuperior.In M C tm ark (f Sons v Calloway,22F.
                                                        .
                                                             2d412 (E.D.Tenn.
   12 1927),thecourtheldtheownersandoperatorsofamovietheatreinLenoirCity,
  la Tennessee liable forcopyrightinfringem entresulting from their em ployee playing
  z4 a borrow ed playerpiano rollduring a show ing ofa m otion picture The court
                                                                              .



  zs rejectedthedefendants'contentionthatthey couldnotbeheld liableforcopyright
  16 infringem entbecause they did notintend forany infringem entto occur, stating
  1v that''the lack ofintention doesnotaffectthe factofliability The result,and not
                                                                          .



  18 the intention,determ inesthe question ofinfringem ent ''The courtf'urtherheld
                                                                .


  19 thatthe em ployer isliable for any w rongfulacts com m itted by hisem ployee in
  20 the course ofhis em ploym entand thatsuch w as applicable despite an order from
  21    the em ployer to the em ployee to the contrary  .



  22          90.The legalcontrolstandard extends liability to anyone w ho possessed
  23 the ability to police the infringing conduct ln G ershw in Publ'
                                                    .               g Corp.v.Colum bia
  24 A rtists M gm t,Inc.,443 F.2d 1159, 1163(2dCir.1971)thedefendantconcert
  25 organizerw asheld vicariously liable for copyrightinfringem entbecause itw as
  26    ''in a position to police the infringing conductof itsartists''
                                                                      .



  27                                        C O U N T IV
  28                 C O N TR IBU TO RY C O PY R IG H T IN FR IN G EM EN T


                   THTRD AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT - 33
Case 0:18-cv-61537-WPD Document 175 Entered on FLSD Docket 12/20/2018 Page 35 of 40




   1                              (17 U.S.C.jj 106AND 501)
   2                           (By PlaintiffAgainstDefendants)
   3         91 Plaintiffincorporatesherein by thisreference thateach and evely
                .


   4 averm entcontained in paragraphs l through 92 above, inclusive,are realleged as
   5 iffully setforth herein,and itis f'urther alleged:
   6         92. D efendants,conduct,as alleged in this Com plaint,constitutes
   7                                         ,
       contributory infringem entofPlaintiff s copyrights in violation of Sections l06
   8
       and 50loftheCopyrightAct,17U.S.C.jj l06and 50l.
   9

  10
             93.Liability forcontributoryinfringem entisdefinedby 35U.S.C.j
  11
       271(c): ''W hoeverofferstosellorsellswithin theUnitedStatesorimportsinto
       the U nited States a com ponentofa patented m achine,m anufacture,com bination
  12
       or com position,or a m aterialor an apparatusforuse in practicing a patented
  1a
       process,constituting a m aterialpartofthe invention,know ing the sam e to be
  14
       especially m ade orespecially adapted foruse in an infringem entofsuch patent,
  15
       and nota staple article orcom m odity of com m erce suitable forsubstantial
  16
       noninfringing use,shallbe liable as a contributory infringen''
  17
             94.A tcom m on law,contributory infringem entattaches w hen the accused
  18
       secondary infringer know s orhasreason to know ofthe directinfringem entand
  19
       m aterially contributes orintentionally inducesthe directinfringem ent.D efendants
  20
       directly encouraged,facilitated,and/orinduced the unauthorized reproduction,
  21
       adaptation,and distribution ofthe M OV IE ;thus,D efendants are contributorily
  22
       liable forPlaintiff's dam ages resulting from sam e. D efendants infringe atleast
  23
       two ofPlaintiff'sexclusiverights:therightsofreproduction,j 106(1),
                                                                        .and
  24
       distribution,j 106(3).
  25

  26
             95.A sthe Second CircuitC ourtofAppealshas explained,contributory
  27 infringementoccurswhere''golnewho,withknowledgeoftheinfringingactivity,
       induces,causes,orm aterially contributesto the infringing conductofanothen''
  28



                    THIRD AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT - 34
Case 0:18-cv-61537-WPD Document 175 Entered on FLSD Docket 12/20/2018 Page 36 of 40




    1 Safe harborhasbeen lim ited in cases in w hich the secondary infringer distributes
    2 aproductwith theobjectofpromoting itsuseto infringecopyrights.SeeM GM
    3 Studios,Inc.u G rokster,125 S Ct.2764 (2005).lndelivering itsdecision,the
                                        .



    4 Courtadopted the l'ule ofinducem entfrom patentlaw The rule ofinducem ent
                                                               .



    s placesliability upon ''onewho distributesadevicewith theobjectofpromoting
    6 itsuse to infringe copyright, asshow n by clear expression orotheraffirm ative
    7 steps taken to fosterinfringem ent, gmakingthatpersonjliablefortheresulting
    8 acts ofinfringem entby third parties ''The Courtfurther stated thatthisnlle
                                             .


    9 required the secondary infringerto engage in purposefuland blam eworthy
   10 conduct.GrolçsterandStreamcastintentionally injectedthem selvesinto amarket
   11 w hose participantsw ere infam ous forengaging in copyrightinfringem ent, yet
   12
        they purposely failed to develop m echanism sforpreventing infringing conduct  .



   13
        In addition,theCoul'tfound thatthe high volum e ofadvertisem entsdirectly
   14 correlated to actsofdirectinfringem ent, indicating an intentto prom ote such uses
   15
      by both G rokster and Stream cast.

  16       96.ln the 1976 A ct,Congressrecognized secondary liability in the grantof
  lv rightsunder copyright, providing authors and copyrightowners w ith the
  18 ''exclusiverightto do and to authorize''the enum erated rights A sthe legislative
                                                                           .



  19 histoly to the A ctexplains, ''gulseofthepllrase'toauthorize'isintendedto avoid
  20    any questionsasto the liability ofcontributory infringers ''
                                                                   .



  21       97.Enforcem entagainstthe ''m iddlem en''w ho encourage, facilitate and
  22 benefitfrom infringem enthaslong served an im portantrole in providing
  2: m eaningfuland efficientcopyrightprotection A s another courtexplained, in
                                                      .


  24 finding a supplierof''tim e-loaded''cassettesliableforinfringem entfacilitated by
  25 those cassettes:tûR egrettably, in copyrightlitigation,enforcem entefforts seem
  26 ineffedive.M isappropriation m ay often needlessly succeed Thus,liability for
                                                                       .


  27 contributoly infringem entisparticularly appropriate here G iven the apparent
                                                                   .


  28 division oflaborin the counterfeitrecording industry, the actionsof contributory


                   THTRD AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT - 35
Case 0:18-cv-61537-WPD Document 175 Entered on FLSD Docket 12/20/2018 Page 37 of 40




    1
        infringers m ake possible the w ide dissem ination ofthe infringing w orks.''A & M
    2 Records,Inc.u GeneralA udio JzjJctlCassettes,Inc.,948 F.Supp.1449,1455 n.4
    3 (C.D.Cal.1996).
    4         98.W here &ta com puter system operatorlearns ofspecitic infringing
    s m aterialavailable on his system and fails to purge such m aterialfrom the system ,
    6 theoperatorknowsofandcontributesto directinfringement.''Pelfect10v.
    7 Amazon.com,Inc.,508F.3d 1146,1172 (9th Cir.2007)
    8         99.In L ouis Vuitton M alletiez S.A .v.Akanoc Solutions,Inc.,an
    9 unpublished case in the San Jose D ivision ofthe U nited States D istrictCourtfor
   lo theNorthern DistrictofCalifornia.OnAugust28,2009,afterajury trialonthe
   lz merits,thejury returnedaverdictin favoroftheLouisVuitton.Thejury found
   12 thatthe defendants engaged in contributory tradem ark and copyrightinfringem ent
   la aswellasdirecttrademark andcopyrightinfringement.Thejury foundthatthe
   z4 defendantsknew or should have know n thatits custom ers w ere infringing Louis
   zs Vuitton's tradem arks and copyrights and thatthe defendantshad reasonable
   z6 m eansto w ithdraw its services so thatits services could notbe used to infringe.
   1v   Thejuryawarded $31M illion in damagesonthetrademark andcopyrightclaim s.
   l8         100.Plaintiffhasno adequate rem edy atlaw .
   19         101 .
                      Plaintiffisentitledto recoverfrom Defendants,jointly and severally,
   20 the dam ages Plaintiffhas sustained and w illsustain, and any gains,profits and
   21                                                                     ,
      advantages obtained by D efendants as a resultof the D efendants contributory
   22 infringem entsalleged in this C om plaint, orin the alternative,stat-utory dam ages,
   23 asw e11as attom eys fees, and including butnotlim ited to such dam agesand
   24 awardsasareavailableunder17U.S.C.jj504-505.
   25
            102.To satisfy the m aterialcontribution requirem ent,D efendantsm erely
   26 have to have been in the position to take sim ple steps to preventsubsequent
   27 infringem entbutfailed to do so.
                                       Pelfect10,Inc.u Amazon.com,lnc.,508F.3d
   28 l146
            , 1172 (9th Cir.2007)(citing ReligiousTech.Ctr.v.Netcom On-Line

                      THIRD AMENDED COMPLAINT FOR COPYRIGHT TNFRINGEMENT - 36
Case 0:18-cv-61537-WPD Document 175 Entered on FLSD Docket 12/20/2018 Page 38 of 40




    1 Commc'n Servs.,lnc.,907F.Supp.1361,1375 (N.D.Cal.1995)).Defendants
         conceivably could have taken a sim ple step,such asgetting a legalopinion letter
    2
         from Leopold,Petrich & Sm ith,asPlaintiffdid.z8H ow ever,w ithoutevidence of
    3
         such actions,D efendantsface liability forcontributory infringem ent.
    4
    s                                     Il.Prayer for R elief

    6       W HEREFORE,Plaintiffpraysforjudgm entand relieffrom thisCoul't
    7 againstDefendants,andeach ofthem,jointly and in Plaintiff'sfavorasfollows:
    8          1
               ForJudgmentin favourofPlaintiffagainstDefendants,jointlyand
                 .

    9
      severally,declaringthat:a)Defendants,unauthorizedconductviolatesPlaintiffsf
   lo rightsundercommon1aw and theFederalCopyrightAct.   ,j))oujkjo autswilfully
   11 infringed Plaintiff's rightsin its federally registered copyrightpursuantto 17
   12 U S C j501'andc)Defendantshaveotherwiseinjuredthebusinessreputation
   13 and business ofPlaintiffby D efendants'acts and conductsetforth in this
   14 Com plaint;
   15
              2.Forentryofpreliminary injunctionsduring thependency ofthisaction
   16
         andim mediateandpermanentinjunctionsthereafteragainstDefendants,jointly
   17
         and severally,theirrespective officers,directors,agents,servants,em ployees,
   18
         representatives,attorneys,related com panies,successors,licensees and assigns,
   19    and allothersacting in concert,participation,orprivity w ith each orany ofthem
   20 providingthateach Defendantshallbeenjoinedfrom directly orindirectly
   21 infringing Plaintiffs rightsw ithoutconsentorotherwrise infringing Plaintiff,s
   22 copyrightsin the C otc copyrights orotherrights in any m anner,under federalor
   23 state law by reproducing,distributing,copying and republishing the M O V IE
   24 w hich isbased on Plaintiff's copyrighted m aterial,exceptpursuantto a law ful
   25 license specitically granting theexpressauthority ofPlaintiff,specifically
   26 including w ithoutlim itation distributing the M O V IE;
   27

   ;?y
         28SeeExhibit21,Opinion Letterfrom Leopold,Petrich & Sm ith.

                      THIRD AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT - 37
Case 0:18-cv-61537-WPD Document 175 Entered on FLSD Docket 12/20/2018 Page 39 of 40




    1
               3.Foran Orderoflmpoundmentunder17U.S.C.jj503and509(a)
         im pounding allinflinging copies ofthe M O V IE w hich are in D efendants'
    2

    3
         possessionorundertheircontrolandthateachDefendant,jointly and severally,
         also shallboth recalland destroy allcopies ofthe M O V IE;
    4

    5          4.ForJudgmentinfavourofPlaintiffagainstDefendants,jointly and
    6 severally,ordering Defendantsto accountto Plaintiffsforal1revenuereceived by
    7 theDefendantsasaresultoftheirunlawfulconductandunjustemichment
         realised from its infringem ent,including butnotlim ited to al1gains,profits,and
    8

    9
         advantages derived by orotherwise attributable to D efendants by their
         infringem ents ofPlaintiff's rightsw ith respectto Gtchildren ofthe Corn,'' U .S.
   10
   11 CopyrightReg.8204066 (1982)orsuch damagesasareproper,and since
         D efendants intentionally infringed Plaintiff's copyrights,forthe m axim um
   12
         allow able statutory dam ages for each violation,and the im position ofconstructive
   1:$
         trustw ith respectto;
   14

   z5          5.ForJudgm entin favourofPlaintiffagainstDefendants,jointly and
   :6 severally,aw arding Plaintiffactualand/orstattltory dam ages pursuantto 17
   1v    U.S.C.j504,attheelection ofPlaintiff,forDefendants'copyrightinfringementin
   18 an am ountto be determ ined attrial'
                                         ,

   19          6.ForJudgmentinfavourofPlaintiffagainstDefendants,jointly and
   20 severally,aw arding Plaintiffhisfu11costs,reasonable attorneys'fees,costsand
   21 disbursements,litigationexpenses(including feesandcostsofexpertwitnesses),
   22 and other costs ofthis action in bringing and m aintaining this action,pursuantto
   2: 17U.S.C.j505,
                  .Fogerty v.Fantasy,Inc.(1994)510,U.S.517,
                                                          .
   24       7.ForJudgmentin favorofPlaintiffagainstDefendants,jointly and
   25 severally,awardingPlaintiffprejudgmentinterestandpost-judgmentintereston
   26 any m onetaly aw ard in this action in the m axim um am ountperm itted by law ;
   27           8.   ForJudgmentin favorofPlaintiffagainstDefendants,jointly and
   28
         severally,to pay Plaintiffm axim um statutory dam ages for each infringem entof

                       THIRD AMENDED COMPLATNT FOR COPYRIGHT INFRINGEMENT - 38
Case 0:18-cv-61537-WPD Document 175 Entered on FLSD Docket 12/20/2018 Page 40 of 40




    1 theCopyrighted M aterialpursuantto 17U.S.C.Section 504(c)ortopay
        Plaintiff's actualdam agesand protits attributable to the infringem entpursuantto
    2
    3 17U.S.C.Section 504(b)and suchf'urtherdamagesin such amountasmaybe
        found,or as othenvise pennitted by applicable law ;and
    4

    s         9.ForJudgm entin favourofPlaintiffagainstDefendants,jointly and
    6 severally,awarding Plaintiffsm onetaly dam agessufficientto com pensate
    7 Plaintifffortheinjuriessuffered asaresultofDefendant'swrongfulconductand
    8 suchotherandf'urtherdeclaratoryandinjunctiverelief as eCourtmay deem
    9 justandproperunderthecircumstancesofthiscas .
                                                               l
                                                              ,.

   10 D ATED :D ecem ber 19,2018                     B y' .
   11                                                Plaintsff,D onald P.B orchers
   12                                                250 Jacaranda D rive,#801
   la                                                Plantation,FL 33324
   14
                                                     Telephone:310.490.1056
                                                     Email:DpBorchers@ gmail.com
   15

   16                           REO UEST FOR JURY TRIA L
   17

   18
   19 Plaintiffhereby demandsatrialbyjuly on allissuesforwhicht ereisarightto
   2o july trial.
   21

   22 D ate:D ecem ber 19,2018                       By'
   23                                                PFaintiff,DonaldP.Borchers
   24                                                250 Jacaranda Drive, #801
   25                                                plantation,FL 33324
   26                                                Telephone:310.490.1056
                                                     Em ail: DpBorcherso am ail.com
   27

   28



                    THIRD AMENDED COMPLAINT FOR COPYRTGHT INFRINGEMENT - 39
